 



Exhibit 10.1
EXECUTION VERSION
LOAN AND SECURITY AGREEMENT
among
ADAMS GOLF, INC.,
        
ADAMS GOLF HOLDING CORP.,
ADAMS GOLF GP CORP.,
ADAMS GOLF, LTD.,
ADAMS GOLF IP, L.P.,
ADAMS GOLF MANAGEMENT CORP.,
and
WGU, LLC
(each a “Borrower” and collectively, “Borrowers”)
and
WACHOVIA BANK, NATIONAL ASSOCIATION
“Bank”
Dated: November ___, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Financial Terms
    14  
1.3 Interpretation
    15  
 
       
2. THE CREDIT FACILITIES; LETTERS OF CREDIT; INTEREST AND FEES
    15  
 
       
2.1 The Credit Facilities
    15  
2.2 Collections Accounts
    15  
2.3 Interest
    16  
2.4 Interest Rate Adjustments
    17  
2.5 Notice and Manner of Borrowing and Rate Conversion
    17  
2.6 Repayment of Loans
    18  
2.7 Additional Payment Provisions
    18  
2.8 Default Rate
    19  
2.9 Calculation of Interest
    20  
2.10 Reserved
    20  
2.11 Letters of Credit
    20  
2.12 Fees
    21  
2.13 [Reserved]
    21  
2.14 Termination
    21  
2.15 USA Patriot Act Notice
    21  
 
       
3. CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT
    22  
 
       
3.1 Conditions Precedent to Initial Loans
    22  
3.2 Conditions Precedent to Each Revolver Loan
    24  
 
       
4. REPRESENTATIONS AND WARRANTIES
    24  
 
       
4.1 Valid Existence and Power
    24  
4.2 Authority
    25  
4.3 Financial Condition
    25  
4.4 Litigation
    25  
4.5 Agreements, Etc.
    25  
4.6 Authorizations
    26  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
4.7 Title
    26  
4.8 Collateral
    26  
4.9 Jurisdiction of Organization; Location
    26  
4.10 Taxes
    26  
4.11 Labor Law Matters
    27  
4.12 Accounts
    27  
4.13 [Reserved]
    27  
4.14 Corporate Structure
    27  
4.15 Deposit Accounts
    28  
4.16 Environmental
    28  
4.17 ERISA
    28  
4.18 Investment Company Act
    28  
4.19 Names
    28  
4.20 Insider
    28  
4.21 Sanctioned Persons; Sanctioned Countries
    29  
4.22 Compliance with Covenants; No Default
    29  
4.23 Full Disclosure
    29  
4.24 Borrower Information Certificate
    29  
 
       
5. AFFIRMATIVE COVENANTS OF BORROWERS
    29  
 
       
5.1 Use of Revolver Loan Proceeds
    29  
5.2 Maintenance of Business and Properties
    29  
5.3 Insurance
    29  
5.4 Notice of Default
    30  
5.5 Inspections of Books and Records and Field Examinations
    30  
5.6 Financial Information
    30  
5.7 Maintenance of Existence and Rights
    32  
5.8 Payment of Taxes, Etc.
    32  
5.9 Subordination
    32  
5.10 Compliance; Hazardous Materials
    32  
5.11 Further Assurances
    33  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
5.12 Covenants Regarding Collateral
    33  
 
       
6. NEGATIVE COVENANTS OF BORROWERS
    33  
 
       
6.1 Indebtedness
    33  
6.2 Liens
    34  
6.3 Restricted Payments
    35  
6.4 Loans and Other Investments
    35  
6.5 Change in Business
    36  
6.6 Accounts
    36  
6.7 Transactions with Affiliates
    36  
6.8 No Change in Name, Offices or Jurisdiction of Organization; Removal of
Collateral
    36  
6.9 No Sale, Leaseback
    36  
6.10 Margin Stock
    37  
6.11 Tangible Collateral
    37  
6.12 Subsidiaries
    37  
6.13 Liquidation, Mergers, Consolidations and Dispositions of Substantial
Assets, Name and Good Standing
    37  
6.14 Change of Fiscal Year or Accounting Methods
    37  
6.15 Deposit Accounts
    38  
 
       
7. OTHER COVENANTS OF BORROWERS
    38  
 
       
7.1 Fixed Charge Coverage Ratio
    38  
 
       
8. DEFAULT
    38  
 
       
8.1 Events of Default
    38  
8.2 Remedies
    40  
8.3 Receiver
    41  
8.4 Deposits; Insurance
    41  
 
       
9. SECURITY AGREEMENT
    41  
 
       
9.1 Security Interest
    41  
9.2 Financing Statements; Power of Attorney
    42  
9.3 Entry
    42  
9.4 Other Rights
    42  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
9.5 Accounts
    43  
9.6 Waiver of Marshaling
    43  
9.7 Control
    43  
 
       
10. MISCELLANEOUS
    43  
 
       
10.1 No Waiver, Remedies Cumulative
    43  
10.2 Survival of Representations
    43  
10.3 Indemnity By Borrowers; Expenses
    43  
10.4 Notices
    44  
10.5 Governing Law
    45  
10.6 Successors and Assigns
    45  
10.7 Counterparts; Telecopied Signatures
    45  
10.8 No Usury
    45  
10.9 Powers
    45  
10.10 Approvals; Amendments
    45  
10.11 Participations and Assignments
    46  
10.12 Dealings with Multiple Borrowers
    46  
10.13 Waiver of Certain Defenses
    46  
10.14 Additional Provisions
    46  
10.15 Integration; Final Agreement
    47  
10.16 LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES
    47  
10.17 Binding Arbitration; Preservation of Remedies
    47  

iv



--------------------------------------------------------------------------------



 



Loan and Security Agreement
     THIS LOAN AND SECURITY AGREEMENT (the “Agreement”), dated as of November
___, 2007 between ADAMS GOLF, INC., a Delaware corporation (the “Company”),
ADAMS GOLF HOLDING CORP., a Delaware corporation, ADAMS GOLF GP CORP., a
Delaware corporation, ADAMS GOLF, LTD., a Texas limited partnership, ADAMS GOLF
IP, L.P., a Delaware limited partnership, ADAMS GOLF MANAGEMENT CORP., a
Delaware corporation and WGU, LLC, a Texas limited liability company (each a
“Borrower” and together with the Company, “Borrowers”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association (together with its
successors and assigns, “Bank”);
W I T N E S S E T H :
     In consideration of the premises and of the mutual covenants herein
contained and to induce Bank to extend credit to Borrowers, the parties agree as
follows:
     1. Definitions. Capitalized terms that are not otherwise defined herein
shall have the meanings set forth in this Section 1.
          1.1 Defined Terms.
     “Accession” has the meaning set forth in the Code.
     “Account” has the meaning set forth in the Code, together with any
guaranties, letters of credit, Letter-of-Credit Rights, and other security
therefor, including Supporting Obligations.
     “Account Debtor” means a Person who is obligated under any Account, Chattel
Paper, General Intangible or Instrument.
     “Affiliate” of a Person means (a) any Person directly or indirectly owning
10% or more of the voting stock or equity interests of such named Person or of
which the named Person owns 10% or more of such voting stock or equity
interests; (b) any Person controlling, controlled by or under common control
with such named Person; (c) any officer, director or employee of such named
Person or any Affiliate of the named Person; and (d) any family member of the
named Person or any Affiliate of such named Person.
     “Applicable Margin” means (a) 1.75% with respect to LMIR Loans and
(b) 0.00% with respect to Base Rate Loans.
     “Arbitration Rules” has the meaning set forth in Section 10.16.
     “Base Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater of
(i) the Federal Funds Rate in effect on such day plus 1/2 of 1% or (ii) the
Prime Rate in effect on such day.
     “Base Rate Loan” means a Loan, or portion thereof, during any period in
which it bears interest at a rate based upon the Base Rate.

 



--------------------------------------------------------------------------------



 



     “Borrower Information Certificate” means a certificate submitted by
Borrowers to Bank on or before the Closing Date pursuant to Section 3.1 hereto
concerning certain factual information about Borrowers, to be substantially in
the form of Exhibit 3.1.2 hereto.
     “Borrowing Base” means, on any date of determination thereof, an amount
equal to:
     (i) up to 85% of the total amount of Eligible Accounts, plus
     (ii) the least of (a) $17,000,000, (b) the sum of (1) up to 59% of the
total amount of Eligible Inventory consisting of finished goods inventory plus
(2) up to 31% of the total amount of Eligible Inventory consisting of raw
materials plus (3) the lesser of (A) up to 12% of the total amount of
Slow-Moving Inventory and (B) $500,000 and (c) up to 85% of the NOLV of Eligible
Inventory; minus
     (iii) any Reserves.
     “Borrowing Base Certificate” has the meaning set forth in Section 5.6(a).
     “Business Day” means a weekday on which Bank is open for business in
Charlotte, North Carolina, except that if a determination of a Business Day
shall relate to any LMIR Loans, the term Business Day shall also exclude any day
on which banks are closed for dealings in dollar deposits in the London
interbank market.
     “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower) organized under the laws of any State of the United
States of America or the District of Columbia and rated at least A-1 by Standard
& Poor’s Ratings Service, a division of The McGraw-Hill Companies, Inc. or at
least P-1 by Moody’s Investors Service, Inc.; (d) repurchase obligations with a
term of not more than thirty (30) days for underlying securities of the types
described in clause (a) above entered into with any financial institution having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any governmental agency thereof and
backed by the full faith and credit of the United States of America, in each
case maturing within ninety (90) days or less from the date of acquisition;
provided, that, the terms of such agreements comply with the guidelines set
forth in the Federal Financial Agreements of Depository Institutions with
Securities Dealers and Others, as adopted by the Comptroller of the Currency on
October 31, 1985; and (f) investments in money market funds and mutual funds
which invest substantially all of their assets in securities of the types
described in clauses (a) through (e) above.

2



--------------------------------------------------------------------------------



 



     “Chattel Paper” has the meaning set forth in the Code, including Electronic
Chattel Paper and Tangible Chattel Paper, together with any guaranties, letters
of credit, Letter-of-Credit Rights, and other security therefore, including
Supporting Obligations.
     “Closing Date” means the date on which all of the conditions precedent in
Section 3 of this Agreement are satisfied and the initial Loans are made under
this Agreement.
     “Code” means the Uniform Commercial Code (or any successor statute), as
adopted and in force in the Jurisdiction or, when the laws of any other state
govern the method or manner of the perfection or enforcement of any security
interest in any of the Collateral, the Uniform Commercial Code (or any successor
statute) of such state.
     “Collateral” means all property of Borrowers, wherever located and whether
now owned by Borrowers or hereafter acquired, including but not limited to:
(a) all Inventory; (b) all General Intangibles; (c) all Accounts; (d) all
Chattel Paper; (e) all Instruments and Documents and any other instrument or
intangible representing payment for goods or services; (f) all Equipment;
(g) all Investment Property; (h) all Commercial Tort Claims; (i) all
Letter-of-Credit Rights; (j) all Deposit Accounts and funds on deposit therein,
including but not limited to any Disbursements Account, Collections Account or
funds otherwise on deposit with or under the control of Bank or its agents or
correspondents; (k) all Fixtures; and (l) all parts, replacements,
substitutions, profits, products, Accessions and cash and non-cash Proceeds and
Supporting Obligations of any of the foregoing (including, but not limited to,
insurance proceeds) in any form and wherever located; provided that Collateral
shall exclude Excluded Collateral.
     “Collateral Location” means any location where Collateral is located, as
identified and certified by Borrowers on the Borrower Information Certificate.
     “Collections Account” means any Deposit Account maintained by Borrowers at
Bank to which collections, deposits and other payments on or with respect to
Collateral may be made pursuant to the terms hereof, to which only Bank shall
have access to withdraw or otherwise direct the disposition of funds on deposit
therein.
     “Commercial Tort Claim” has the meaning set forth in the Code.
     “Consolidated Cash Taxes” means, for any applicable period of computation,
the sum of all income and franchise taxes paid in cash by each Borrower and its
consolidated Subsidiaries during such period, determined on a consolidated basis
in accordance with applicable law and GAAP.
     “Consolidated EBITDA” means, for any applicable period of computation, (a)
Consolidated Net Income for such period, but excluding therefrom (i) all
extraordinary items of income or loss for such period and (ii) other
non-recurring items of income and loss for such period, as determined by
Borrower and approved by Bank in its Permitted Discretion, plus (b) the sum of
the following to the extent deducted in calculating Consolidated Net Income: (i)
Consolidated Interest Expense for such period, plus (ii) income tax expense
(including, without limitation, any federal, state, local and foreign income and
similar taxes) of each Borrower for such period, plus (iii) depreciation,
amortization and other non-cash charges (excluding non-cash

3



--------------------------------------------------------------------------------



 



charges that are expected to become cash charges in a future period or that are
reserves for future cash charges) of each Borrower for such period.
     “Consolidated Fixed Charges” means, for any applicable period of
computation, without duplication, the sum of (i) all Consolidated Interest
Expense paid in cash for such period plus (ii) Consolidated Scheduled
Indebtedness Payments made during such period.
     “Consolidated Interest Expense” means, for any applicable period of
computation, all interest expense, net of cash interest income, of the Company
and its consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.
     “Consolidated Net Income” means, for any applicable period of computation,
the net income (or net deficit) of the Company and its consolidated Subsidiaries
for such period, after deduction of interest expense, income taxes and
depreciation and amortization for such period, determined on a consolidated
basis in accordance with GAAP.
     “Consolidated Scheduled Indebtedness Payments” means, for any applicable
period of computation, the sum of all scheduled payments of principal on
Consolidated Indebtedness for such period (including the principal component of
payments due on capital leases or under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product during such period), determined on a consolidated basis in accordance
with GAAP; it being understood that Consolidated Scheduled Indebtedness Payments
shall not include (a) voluntary prepayments or the mandatory prepayments
required pursuant to Section 2.1, or (b) the payment of the principal of the
Obligations due on the Termination Date.
     “Customary Permitted Liens” means Liens described in Section 6.2(a), (b),
(c) (d), (f), (g) (h) and (i).
     “Default” has the meaning set forth in the definition of Event of Default.
     “Default Rate”, on any date, means a rate per annum that is equal to (i) in
the case of each Loan outstanding on such date, 2.0% in excess of the rate
otherwise applicable to such Loan on such date, and (ii) in the case of any
other Obligations outstanding on such date, 2.0% in excess of the Prime Rate in
effect on such date.
     “Deposit Account” has the meaning set forth in the Code.
     “Disbursements Account” means any Deposit Account maintained by Borrowers
with Bank for the purpose of depositing the proceeds of Loans made pursuant
hereto.
     “Document” has the meaning set forth in the Code.
     “Electronic Chattel Paper” has the meaning set forth in the Code.
     “Eligible Accounts” means all Accounts in U.S. dollars evidenced by a paper
invoice or electronic equivalent (valued at the face amount of such invoice,
less maximum discounts, credits and allowances which may be taken by Account
Debtors on such Accounts, and net of any sales tax, finance charges or late
payment charges included in the invoiced amount) created

4



--------------------------------------------------------------------------------



 



or acquired by any Borrower arising from the sale of Inventory and/or (as
approved by Bank in its Permitted Discretion) the provision of certain services
in any Borrower’s ordinary course of business in which Bank has a first
priority, perfected security interest (subject to Customary Permitted Liens),
but excluding, without duplication,
               (a) Net 30-Day Accounts outstanding for longer than (i) ninety
(90) days from original invoice date or (ii) sixty (60) days from the original
due date, whichever is shorter;
               (b) Net 60-Day Accounts outstanding for longer than (i) one
hundred twenty (120) days from original invoice date or (ii) sixty (60) days
from the original due date, whichever is shorter;
               (c) Net 90-Day Accounts outstanding for longer than (i) one
hundred fifty (150) days from original invoice date or (ii) sixty (60) days from
the original due date, whichever is shorter;
               (d) Net 120-Day Accounts outstanding for longer than (i) one
hundred fifty (150) days from original invoice date or (ii) thirty (30) days
from the original due date, whichever is shorter;
               (e) New Products Accounts outstanding for longer than one hundred
eighty (180) days from original invoice date, provided, however, in no event
shall the amount of New Product Accounts included in Eligible Accounts exceed
$10,000,000 at any time)
               (f) all Accounts owed by an Account Debtor if more than fifty
percent (50%) of the aggregate Accounts owed by such Account Debtor to Borrowers
are deemed ineligible hereunder pursuant to clause (a);
               (g) Accounts owing from any Affiliate of any Borrower;
               (h) Accounts owed by a creditor of any Borrower to the extent of
the amount of any Indebtedness or other liabilities of such Borrower to such
creditor;
               (i) Accounts which are in dispute or subject to any counterclaim,
contra-account, volume rebate, cooperative advertising accrual, deposit or
offset, to the extent thereof;
               (j) Accounts owing by any Account Debtor which is not Solvent as
determined by Bank in its Permitted Discretion;
               (k) Accounts arising from a sale on a bill-and-hold, guaranteed
sale, sale-or-return, sale-on-approval, consignment or similar basis or which is
subject to repurchase, return, rejection, repossession, loss or damage;
               (l) Accounts owed by an Account Debtor that (1) is a Sanctioned
Person or (2) is located outside of the United States of America, unless in its
Permitted Discretion Bank agrees to allow such Account to be an Eligible Account
and such Account is

5



--------------------------------------------------------------------------------



 



supported by a letter of credit or credit insurance assigned to Bank and which
is issued by a financial institution and in an amount and on terms which are
acceptable to Bank in its Permitted Discretion;
               (m) Accounts owed by the United States of America or other
governmental or quasi-governmental unit, agency or subdivision unless the
applicable Borrower shall have complied with all applicable federal and state
assignment of claims laws;
               (n) Accounts as to which the goods giving rise to the Account
have not been delivered to and accepted by the Account Debtor or the service
giving rise to the Account has not been completely performed or which do not
represent a final sale;
               (o) Accounts evidenced by a note or other Instrument or Chattel
Paper or reduced to judgment;
               (p) Accounts for which the total of all Accounts from an Account
Debtor (together with the Affiliates of the Account Debtor) exceed twenty-five
percent (25%) of the total Accounts of Borrowers (to the extent of such excess);
               (q) Accounts which, by contract, subrogation, mechanics’ lien
laws or otherwise, are subject to claims by any Borrower’s creditors or other
third parties or which are owed by Account Debtors as to whom any creditor of
such Borrower (including any bonding company) has lien or retainage rights;
               (r) Any and all other Accounts the validity, collectibility or
amount of which is determined to be doubtful by the Company in good faith or by
Bank in its Permitted Discretion; and
               (s) Accounts owed by an Account Debtor that shall be the subject
of any proceeding of the type described in Section 8.1(g) or (h).
     No Account shall be an Eligible Account if any representation, warranty or
covenant herein relating thereto shall be untrue, misleading or in default in
any material respect.
     “Eligible Inventory” means all Inventory acquired by each Borrower in the
ordinary course of its business as presently conducted consisting of raw
materials and finished goods which Bank has determined to be eligible for credit
extensions hereunder in its Permitted Discretion, valued at the lower of cost or
market on a first-in, first-out basis, but excluding, however, in any event,
without limitation of the foregoing, unless otherwise approved by Bank, any such
Inventory which
               (a) is not at all times subject to a duly perfected, first
priority security interest in favor of Bank (subject to Customary Permitted
Liens);
               (b) is not in good and saleable condition as determined by Bank
in its Permitted Discretion;

6



--------------------------------------------------------------------------------



 



               (c) is on consignment from, or subject to, any repurchase
agreement with any supplier;
               (d) constitutes returned, repossessed, damaged, defective,
obsolete, or Slow-Moving Inventory as determined by Bank in its Permitted
Discretion;
               (e) does not conform in all respects to the warranties and
representations set forth in the Loan Documents in respect of Inventory
Collateral or Collateral generally;
               (f) is subject to a negotiable document of title (unless issued
or endorsed to Bank);
               (g) is subject to any license or other agreement that limits or
restricts a Borrower’s or Bank’s right to sell or otherwise dispose of such
inventory (unless the licensor and such Borrower enter into a licensor waiver in
form and substance reasonably satisfactory to Bank);
               (h) is not located at a Collateral Location;
               (i) constitutes inventory-in-transit in excess of $1,500,000 in
the aggregate; provided, however, no inventory in-transit shall be included in
Eligible Inventory unless Bank has access to all shipping documents relating
thereto in its Permitted Discretion;
               (j) is located at a Collateral Location with respect to which, if
not owned and controlled by a Borrower, Bank has not received from the Person
owning such property or in control thereof a Third Party Waiver (unless Reserves
are imposed with regard thereto as determined by Bank in its Permitted
Discretion);
               (k) consists of any packaging materials, supplies or promotional
materials; or
               (l) which Bank otherwise in its Permitted Discretion deems to not
be Eligible Inventory.
     “Environmental Laws” means, collectively the following acts and laws, as
amended: the Comprehensive Environmental Response, Compensation and Liability
Act of 1980; the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act; the Toxic Substances Act; the Clean
Water Act; the Clean Air Act; the Oil Pollution and Hazardous Substances Control
Act of 1978; and any other “Superfund” or “Superlien” law or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter in effect.
     “Equipment” has the meaning set forth in the Code.
     “ERISA” has the meaning set forth in Section 4.17.

7



--------------------------------------------------------------------------------



 



     “Event of Default” means any event specified as such in Section 8.1 hereof,
provided that there shall have been satisfied any requirement in connection with
such event for the giving of notice or the lapse of time, or both; “Default” or
“default” means any of such events, whether or not any such requirement for the
giving of notice or the lapse of time or the happening of any further condition,
event or act shall have been satisfied.
     “Excluded Collateral” means Equipment securing Permitted Indebtedness under
Section 6.1(d) secured by Liens permitted under Section 6.2(f) and capital stock
of any Subsidiary of any Borrower.
     “Excess Availability” means, on any date, the amount that Borrowers are
entitled to borrow as Revolver Loans on such date, such amount being the
difference derived when the sum of the principal amount of Revolver Loans and
Letter of Credit Obligations then outstanding (including any amounts that Bank
may have paid for the account of Borrowers pursuant to any of the Loan Documents
and that have not been reimbursed by Borrowers) is subtracted from the lesser of
the Revolver Commitment and the Borrowing Base on such date, and as determined
on the Borrowing Base Certificate, as determined from time to time and submitted
by Borrowers to Bank.
     “Excess Liquidity” means the sum of Excess Availability plus Cash
Equivalents plus cash.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by Bank from three Federal Funds brokers of recognized
standing selected by it.
     “Fixed Charge Coverage Ratio” means, as of the last day of each month, the
ratio of (a)(i) Consolidated EBITDA (computed for the consecutive twelve months
then ending), minus (ii) unfinanced capital expenditures for such period, minus
(iii) Consolidated Cash Taxes for such period, minus (iv) cash dividends or
other distributions paid by Borrowers pursuant to Section 6.3 during such
period, to (b) Consolidated Fixed Charges (computed for the consecutive twelve
months then ending).
     “Fixtures” has the meaning set forth in the Code.
     “GAAP” means generally accepted accounting principles as in effect in the
United States from time to time.
     “General Intangibles” has the meaning set forth in the Code, and includes,
without limitation, general intangibles of each Borrower, whether now owned or
hereafter created or acquired by each Borrower, including all choses in action,
causes of action, company or other business records, inventions, blueprints,
designs, patents, patent applications, trademarks, trademark applications, trade
names, trade secrets, service marks, goodwill, brand names, copyrights,
registrations, licenses, franchises, customer lists, permits, tax refund claims,

8



--------------------------------------------------------------------------------



 



computer programs, operational manuals, internet addresses and domain names,
insurance refunds and premium rebates, all claims under guaranties, security
interests or other security held by or granted to each Borrower to secure
payment of any of Borrowers’ Accounts by an Account Debtor, all rights to
indemnification and all other intangible property of each Borrower of every kind
and nature (other than Accounts).
     “Guarantor” means any Person now or hereafter guaranteeing, endorsing or
otherwise becoming liable for any Obligations.
     “Guaranty Agreement” means any guaranty of all or any Obligations now or
hereafter executed and delivered by any Guarantor to Bank, as it may be
modified.
     “Indebtedness” means, without duplication, with respect to any Person, any
liability, whether or not contingent, (a) in respect of borrowed money (whether
or not the recourse of the lender is to the whole of the assets of such Person
or only to a portion thereof) or evidenced by bonds, notes, debentures or
similar instruments; (b) representing the balance deferred and unpaid of the
purchase price of any property or services (other than an account payable to a
trade creditor (whether or not an Affiliate) incurred in the ordinary course of
business of such Person and payable in the ordinary course of business); (c) all
obligations as lessee under leases which have been, or should be, in accordance
with GAAP recorded as capital leases; (d) any contractual obligation, contingent
or otherwise, of such Person to pay or be liable for the payment of any
indebtedness described in this definition of another Person, including, without
limitation, any such indebtedness, directly or indirectly guaranteed, or any
agreement to purchase, repurchase, or otherwise acquire such indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof, or to maintain solvency, assets, level of income,
or other financial condition; (e) all obligations with respect to redeemable
stock and redemption or repurchase obligations under any capital stock or other
equity securities issued by such Person that is redeemable or required to be
repurchased at the option of the holder thereof; (f) all reimbursement
obligations and other liabilities of such Person with respect to surety bonds
(whether bid, performance or otherwise), letters of credit, banker’s
acceptances, drafts or similar documents or instruments issued for such Person’s
account; (g) all indebtedness of such Person in respect of indebtedness of
another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual Lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all net obligations under Swap Agreements;
(i) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law;
(j) the principal and interest portions of all rental obligations of such Person
under any synthetic lease or similar off-balance sheet financing where such
transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP; (k) all obligations of
such Person under conditional sale or other title retention agreements relating
to property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the

9



--------------------------------------------------------------------------------



 



ordinary course of business); and (l) all obligations of such Person under take
or pay or similar arrangements or under commodities agreements.
     “Instrument” has the meaning set forth in the Code.
     “Inventory” has the meaning set forth in the Code.
     “Investment Property” has the meaning set forth in the Code.
     “Item” means any “item” as defined in Section 4-104 of the Code, and shall
also mean and include checks, drafts, money orders or other media of payment.
     “Jurisdiction” means the State of Texas.
     “Letter of Credit” means a letter of credit issued by Bank for the account
of any Borrower as provided in Section 2.1.1 and 2.11 hereof.
     “Letter of Credit Obligations” means all obligations of each Borrower to
Bank, including but not limited to reimbursement obligations, commissions and
fees, incurred by each Borrower in connection with Bank’s issuance, amendment,
renewal or extension of Letters of Credit hereunder.
     “Letter-of-Credit Right” has the meaning set forth in the Code.
     “LIBOR Market Index Rate”, for any day, means the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the London interbank
offered rate for one (1) month U.S. dollar deposits as reported on Reuters
Screen LIBOR01 Page (or any successor page) at approximately 11:00 A.M. (London
time), on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by Bank from
another recognized source or interbank quotation).
     “Lien” means any mortgage, deed of trust, deed to secure debt, pledge,
statutory lien or other lien arising by operation of law, security interest,
trust arrangement, security deed, financing lease, collateral assignment or
other encumbrance, conditional sale or title retention agreement, or any other
interest in property designed to secure the repayment of Obligations, whether
arising by agreement or under any statute or law or otherwise.
     “LMIR Loan” means a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the LIBOR Market Index Rate.
     “Loan Documents” means this Agreement, each other Security Agreement, the
Notes, each Guaranty Agreement, each Notice of Borrowings, the Borrower
Information Certificate, each Borrowing Base Certificate, UCC-1 financing
statements and all other documents and instruments now or hereafter evidencing,
describing, guaranteeing or securing the Obligations contemplated hereby or
delivered in connection herewith, as they may be modified, amended, extended,
renewed or substituted from time to time.
     “Loans” means the Revolver Loans.

10



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means any (i) material adverse effect upon the
validity, performance or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby, (ii) material adverse effect
upon the properties, business, or financial condition of Borrowers, taken as a
whole, (iii) material adverse effect upon the ability of Borrowers, taken as a
whole, to fulfill any obligation under any of the Loan Documents, or (iv)
material adverse effect on the value of the Collateral in the aggregate.
     “Material Agreement” means an agreement to which any Borrower or any
Guarantor is a party (other than the Loan Documents) (i) which is deemed to be a
material contract as provided in Regulation S-K promulgated by the Securities
and Exchange Commission under the Securities Act of 1933 or (ii) for which
breach, termination, cancellation, nonperformance or failure to renew could
reasonably be expected to have a Material Adverse Effect.
     “Maximum Credit” shall mean the amount of $15,000,000, as such amount may
be increased to $30,000,000 in accordance with the terms of Section 2.1.1
hereof.
     “Net 30-Day Account” means an Account which is due and payable 30 days
after the original invoice date relating thereto.
     “Net 60-Day Account” means an Account which is due and payable 60 days
after the original invoice date relating thereto.
     “Net 90-Day Account” means an Account which is due and payable 90 days
after the original invoice date relating thereto.
     “Net 120-Day Account” means an Account which is due and payable 120 days
after the original invoice date relating thereto.
     “New Product Account” means an Account relating to the sale of new
products.
     “NOLV” means, with respect to any Inventory, the expected net dollar amount
to be realized at an orderly negotiated sale of such Inventory, expressed as a
percentage of the original cost of such Inventory net of operating expenses,
liquidation expenses and commissions, as determined by Bank from time to time
based upon the most recent appraisals of Bank or its agents in form and
substance satisfactory to Bank in all respects.
     “Notes” means the Revolver Note and any other promissory note now or
hereafter evidencing any Obligations, and all modifications, extensions and
renewals thereof.
     “Notice of Borrowing” with respect to Revolver Loans means the written
request for a Revolver Loan as identified in Section 2.5.2 hereof.
     “OFAC” means the United States Department of the Treasury’s Office of
Foreign Assets Control or any successor thereto.
     “Obligations” means all obligations now or hereafter owed to Bank or any
Affiliate of Bank by any Borrower, whether related or unrelated to the Loans,
this Agreement or the Loan Documents, including, without limitation, amounts
owed or to be owed under the terms of the

11



--------------------------------------------------------------------------------



 



Loan Documents, or arising out of the transactions described therein, including,
without limitation, the Loans, any Indebtedness arising out of or relating to
any Deposit Accounts of any Borrower at Bank or any Affiliate of Bank or any
cash management services or other products or services, including credit cards,
merchant cards and ACH transfer services, Letter of Credit Obligations for
outstanding Letters of Credit, obligations for banker’s acceptances issued for
the account of any Borrower or its Subsidiaries, amounts paid by Bank under
Letters of Credit or drafts accepted by Bank for the account of any Borrower or
its Subsidiaries, together with all interest accruing thereon, including any
interest on pre-petition Indebtedness accruing after bankruptcy, all fees, all
costs of collection, attorneys’ fees and expenses of or advances by Bank which
Bank pays or incurs in discharge of obligations of any Borrower or to inspect,
repossess, protect, preserve, store or dispose of any Collateral, whether such
amounts are now due or hereafter become due, direct or indirect and whether such
amounts due are from time to time reduced or entirely extinguished and
thereafter re-incurred.
     “Permitted Acquisition” means any acquisition by any Borrower of assets or
the capital stock or other equity interests of any Person which complies with
each of the following:
     (i) at the time of consummation thereof, no Default or Event of Default
then exists or would result therefrom,
     (ii) (A) such Person was (or the assets so acquired were), immediately
prior to such acquisition, engaged (or used) primarily in a business
substantially similar to that which Borrowers are engaged as of the Closing
Date, (B) such business was located in the continental United States or Canada,
and (C) if such business is an entity, such entity is chartered in the United
States or Canada,
     (iii) such acquisition shall have been approved by the board of directors
of the Person so acquired or the Person who owns the assets to be acquired, and
with respect to a stock acquisition (or acquisition of other equity interests)
either (A) the Person so acquired becomes a wholly-owned Subsidiary of such
Borrower, or (B) such Person is merged with and into such Borrower, and in such
case, any new wholly-owned Subsidiary shall execute a joinder agreement
satisfactory to Bank in its Permitted Discretion pursuant to which such
Subsidiary shall become a “Borrower” hereunder,
     (iv) if such acquisition is structured as an asset acquisition, then such
Borrower shall, as additional collateral security for the Obligations, grant to
the Bank, Liens on any of the acquired assets by the execution and delivery to
Bank of such agreements, instruments and documents as Bank may request which
shall be reasonably satisfactory in form and substance to Bank,
     (v) any Debt or Liens assumed or issued in connection with such acquisition
are otherwise permitted under Section 6.1 or 6.2, as the case may be,
     (vi) the aggregate consideration (inclusive of cash paid, Indebtedness and
other liabilities issued or assumed, the fair value of all property, other than
capital stock of the Company, conveyed and the maximum amount of any “earnout,”
sales commissions and

12



--------------------------------------------------------------------------------



 



royalties payable in respect of such acquisition) shall not exceed $5,000,000
unless Bank otherwise consents,
     (vii) the aggregate consideration (as described above) payable in respect
of all Permitted Acquisitions shall not exceed $5,000,000,
     (viii) upon consummation of such acquisition and after giving effect
thereto, Excess Liquidity shall be at least $7,000,000.
     “Permitted Discretion” means a determination made in the good faith
exercise of reasonable (from the perspective of a senior secured lender)
business judgment.
     “Permitted Indebtedness” has the meaning set forth in Section 6.1 hereof.
     “Permitted Liens” has the meaning set forth in Section 6.2 hereof.
     “Person” means any natural person, corporation, unincorporated
organization, trust, joint-stock company, joint venture, association, company,
limited or general partnership, limited liability company, any government or any
agency or political subdivision of any government, or any other entity or
organization.
     “Prime Rate” means that rate announced by Bank from time to time as its
prime rate and is one of several interest rate bases used by Bank.
     “Proceeds” has the meaning set forth in the Code.
     “Properly Contested” means, in the case of any Indebtedness or other
obligations of any Borrower or any Guarantor (including any taxes) that is not
paid as and when due or payable by reason of such Borrower’s or such Guarantor’s
bona fide dispute concerning its liability to pay same or concerning the amount
thereof, (i) such Indebtedness or other obligations are being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) such Borrower or such Guarantor has established appropriate
reserves as shall be required in conformity with GAAP; (iii) the non-payment of
such Indebtedness or other obligations will not have a Material Adverse Effect
and will not result in a forfeiture or sale of any assets of such Borrower or
such Guarantor; (iv) no Lien is imposed upon any of such Borrower’s or such
Guarantor’s assets with respect to such Indebtedness unless such Lien is at all
times junior and subordinate in priority to the Liens in favor of Bank (except
only with respect to property taxes that have priority as a matter of applicable
state law) and enforcement of such Lien is stayed during the period prior to the
final resolution or disposition of such dispute; (v) if the Indebtedness results
from, or is determined by the entry, rendition or issuance against such Borrower
or such Guarantor or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Borrower or such
Guarantor, such Borrower or such Guarantor forthwith pays such Indebtedness and
all penalties, interest and other amounts due in connection therewith.

13



--------------------------------------------------------------------------------



 



     “Regulated Materials” means any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.
     “Reserves” means such amounts as may be required by Bank at any time and
from time to time in Bank’s Permitted Discretion.
     “Revolver Commitment” means the commitment of Bank, subject to the terms
and conditions herein, to make Revolver Loans and issue Letters of Credit in
accordance with the provisions of Section 2 hereof in an aggregate amount not to
exceed the Maximum Credit at any one time.
     “Revolver Loan” means a loan made by Bank as provided in Section 2.1.1
hereof.
     “Revolver Note” has the meaning set forth in Section 2.1.2 hereof.
     “Sanctioned Country” means a country subject to the sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html or as otherwise
published from time to time.
     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “Security Agreement” means this Agreement as it relates to a security
interest in the Collateral, and any other mortgage instrument, security
agreement or similar instrument now or hereafter executed by any Borrower or
other Person granting Bank a security interest in any Collateral to secure the
Obligations.
     “Senior Officer” means the chairman of the board of directors, the
president or the chief financial officer of, or in-house legal counsel to, any
Borrower.
     “Slow-Moving Inventory” means as of any calculation date, all items of
Inventory comprising an sku of Borrower’s Inventory as of such calculation date
if the value of such Inventory exceeds the amount of all sales of similar
Inventory during the prior 24 months.
     “Solvent” means, as to any Person, that such Person has capital sufficient
to carry on its business and transactions in which it is currently engaged and
all business and transactions in which it is about to engage, is able to pay its
debts as they mature, and has assets having a fair value greater than its
liabilities, at fair valuation.
     “Subsidiary” means any corporation, partnership or other entity in which
any Borrower, directly or indirectly, owns more than fifty percent (50%) of the
stock, capital or income interests, or other beneficial interests, or which is
effectively controlled by such Person.

14



--------------------------------------------------------------------------------



 



     “Supporting Obligation” has the meaning set forth in the Code.
     “Swap Agreement” has the meaning for swap agreement as defined in 11 U.S.C.
§ 101, as in effect from time to time, or any successor statute, and includes,
without limitation, any rate swap agreement, forward rate agreement, commodity
swap, commodity option, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option and any other similar agreement.
     “Tangible Chattel Paper” has the meaning set forth in the Code.
     “Term” means the period from and including the Closing Date to but not
including the Termination Date.
     “Termination Date” means the earliest of (i) November ___, 2012, (ii) the
date on which Borrowers terminate this Agreement and the credit facilities
provided hereunder pursuant to Section 2.14 hereof, and (iii) the date on which
Bank terminates its obligation to make Loans and other extensions of credit to
Borrowers pursuant to Section 8.2(a) hereof.
     “Third Party Waiver” means a waiver or subordination of Liens satisfactory
to Bank from any lessors, mortgages, warehouse operators, processors or other
third parties that might have lienholders’ enforcement rights against any
Collateral, waiving or subordinating those rights in favor of Bank and assuring
Bank’s access to the Collateral in exercise of Bank’s rights hereunder.
     “Unasserted Contingent Obligations” means, at any time, obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(except for (i) the principal of and interest and premium (if any) on, and fees
relating to, any Indebtedness and (ii) contingent reimbursement obligations in
respect of amounts that may be drawn under letters of credit) in respect of
which no claim or demand for payment has been made (or, in the case of
obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.
     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, as amended.
          1.2 Financial Terms. All financial terms used herein shall have the
meanings assigned to them under GAAP unless another meaning shall be specified.
          1.3 Interpretation. In this Agreement, unless a clear contrary
intention appears: (a) the singular number includes the plural number and vice
versa; (b) reference to any gender includes each other gender; (c) reference to
any agreement, document or instrument means such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (d) “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Article, Section or other provision thereof; (e) “including” (and
with correlative meaning “include”) means including without limiting the
generality of any description preceding such

15



--------------------------------------------------------------------------------



 



term; (f) “or” is used in the inclusive sense of “and/or”; (g) with respect to
the determination of any period of time, “from” means “from and including” and
“to” means “to but excluding”; and (h) references to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules
or amendments thereto.
     2. The Credit Facilities; Letters of Credit; Interest and Fees.
          2.1 The Credit Facilities.
               2.1.1 Revolver Commitment. Bank agrees, on the terms and
conditions set forth in this Agreement, to make revolver loans (the “Revolver
Loans”) to Borrowers and to issue Letters of Credit on behalf of Borrowers from
time to time during the Term in amounts such that the aggregate principal amount
of Revolver Loans and the face amount of any Letters of Credit at any one time
outstanding will not exceed the lesser of (i) the Revolver Commitment and
(ii) the Borrowing Base. Revolver Loans may be Base Rate Loans or LMIR Loans.
Within the foregoing limit, Borrowers may borrow, prepay and reborrow Revolver
Loans at any time during the Term. The proceeds of the Revolver Loans shall be
used solely by Borrowers to refinance existing indebtedness and to finance the
ongoing working capital needs and general corporate purposes of Borrowers. So
long as no Default or Event of Default exists or would exist after giving effect
thereto, at the Borrowers’ request and subject to prior written approval by
Bank, the Maximum Credit may be increased in an aggregate principal amount not
to exceed $30,000,000.
               2.1.2 Revolver Note. Borrowers shall execute and deliver to Bank,
on the Closing Date, a promissory note in the form of Exhibit A-1 attached
hereto and made a part hereof (the “Revolver Note”), which Revolver Note, in
addition to the records of Bank, shall evidence the Revolver Loans and interest
accruing thereon. All outstanding principal amounts and accrued interest under
the Revolver Note shall be due and payable in accordance with the terms of the
Revolver Note and this Agreement.
     2.2 Collections Accounts.
               2.2.1 Collections Account. All payments on Accounts and other
Collateral shall be forwarded by Borrowers to the Collections Account; provided,
however, Bank, in its sole discretion may also require Borrowers to establish a
lockbox under the control of Bank to which all applicable Account Debtors shall
forward payments on the Accounts. Borrowers shall pay all of Bank’s standard
fees and charges in connection with such lockbox arrangement (if any) and
Collections Account as such fees and charges may change from time to time. In
the event Bank requires a lockbox arrangement hereunder, Borrowers shall notify
applicable Account Debtors on the Accounts to forward payments on the Accounts
to the lockbox; provided, however, that, upon the occurrence and during the
continuance of an Event of Default and at all times thereafter until such Event
of Default has been cured as determined by Bank in its Permitted Discretion,
Bank shall have the right to directly contact such Account Debtors at any time
to ensure that payments on the Accounts are directed to the lockbox. All payment
items received by Borrowers on Accounts and sale of Collateral shall be held by
Borrowers in trust for Bank and not commingled with Borrower’s funds and shall
be deposited promptly by Borrowers to the Collections Account. All such items
shall be the exclusive

16



--------------------------------------------------------------------------------



 



property of Bank upon the earlier of the receipt thereof by Bank or by
Borrowers. Borrowers hereby grant to Bank a security interest in and lien upon
all items and balances held in any lockbox, the Disbursements Account and the
Collections Account as Collateral for the Obligations, in addition to and
cumulative with the general security interest in all assets of Borrowers
(including all Deposit Accounts) contained in Section 9.1 hereof.
               2.2.2 Power of Attorney. Borrowers hereby irrevocably appoint
Bank (and any duly authorized Person designated by Bank) as Borrowers’
attorney-in-fact to endorse Borrowers’ names on any checks, drafts, money orders
or other media of payment which come into Bank’s possession or control; this
power being coupled with an interest is irrevocable so long as any of the
Obligations remain outstanding. Such endorsement by Bank under power of attorney
shall, for all purposes, be deemed to have been made by the applicable Borrowers
(prior to any subsequent endorsement by Bank) in negotiation of the item.
               2.2.3 Application of Payments. Payment items received into the
Collections Account shall be applied by Bank on account of the Revolver Loans on
the Business Day of receipt (provided such funds are received prior to 3:00 p.m.
on such date), subject to chargebacks for uncollected payment items, and if no
Event of Default exists and no Revolver Loans are then outstanding or have been
repaid, Bank shall pay over such of the proceeds of such payments to a Deposit
Account maintained by Borrowers at Bank and designated in writing by Borrowers.
No payment item received by Bank shall constitute payment to Bank until such
item is actually collected by Bank and credited to the Collections Account;
provided, however, that Bank shall have the right to charge back to the
Collections Account (or any other account of Borrowers maintained at Bank) an
item which is returned for inability to collect, plus accrued interest during
the period of Bank’s provisional credit for such item prior to receiving notice
of dishonor.
          2.3 Interest. Borrowers agree to pay interest in respect of all unpaid
principal amounts of the Loans from the respective dates such principal amounts
are advanced until paid (whether at stated maturity, on acceleration or
otherwise) at a rate per annum equal to the applicable rate indicated below:
               2.3.1 LMIR Loans. Except as set forth in Section 2.3.2, all Loans
shall constitute LMIR Loans and shall bear interest at the Applicable Margin in
effect from time to time for such LMIR Loans plus the LIBOR Market Index Rate in
effect from time to time.
               2.3.2 Base Rate Loans. Notwithstanding anything to the contrary
in this Agreement, if (a) Borrowers should request or (b) Bank should at any
time determine that (i) it is not possible to determine the LIBOR Market Index
Rate or (ii) that the LIBOR Market Index Rate is no longer available or (iii) a
Default or Event of Default exists, then all Loans shall constitute Base Rate
Loans and shall bear interest at the Applicable Margin in effect from time to
time for such Base Rate Loans plus the Base Rate in effect from time to time.

17



--------------------------------------------------------------------------------



 



          2.4 Interest Rate Adjustments.
               2.4.1 Base Rate Loan. When a Base Rate Loan is selected, the
interest rate shall be adjusted from time to time, effective as of the date of
each change in the Base Rate, and the Base Rate shall continue to apply until
another interest rate option is selected by Borrowers for that Loan.
               2.4.2 LMIR Loan. When a LMIR Loan is selected, the interest rate
shall be adjusted daily as applicable to reflect LIBOR Market Index Rate then in
effect and the LIBOR Market Index Rate shall continue to apply until another
interest rate option is selected by Borrowers for that Loan.
          2.5 Notice and Manner of Borrowing and Rate Conversion.
               2.5.1 Revolver Loans. Borrowers shall give Bank irrevocable
telephonic notice of each proposed Revolver Loan or permitted rate conversion
not later than 12:00 p.m. (local time in Charlotte, North Carolina) on the same
Business Day as each proposed Revolver Loan or rate conversion to a Base Rate
Loan or a LMIR Loan. Each such notice shall specify (i) the date of such
Revolver Loan or rate conversion, which shall be a Business Day, (ii) the amount
of each Revolver Loan or the amount to be converted and (iii) the interest rate
selected by Borrowers from the interest rate options set forth in this
Agreement. Notices received after 12:00 p.m. (local time in Charlotte, North
Carolina) shall be deemed received on the next Business Day. Bank’s acceptance
of such a request shall be indicated by its making the Revolver Loan requested;
and Bank will use reasonable efforts to have such Revolver Loan be deposited by
Bank into the Disbursement Account on the same Business Day as the date notice
is received or deemed received. Such a Revolver Loan shall be made available to
Borrowers in immediately available funds by deposit into the Disbursement
Account.
               2.5.2 Additional Provisions for Requests for Revolver Loans.
Bank, in its Permitted Discretion, may require from Borrowers a signed written
request for a Revolver Loan in form of a Notice of Borrowing satisfactory to
Bank, in the form of the Notice of Borrowing attached hereto as Exhibit “2.5.2”
which request shall be irrevocable and shall be delivered to Bank no later than
12:00 p.m. (local time in Charlotte, North Carolina) on the date determined in
accordance with Section 2.5.1, and shall set forth the calculation of the
Borrowing Base and a reconciliation to the previous request or Borrowing Base
Certificate, specify the information required by Section 2.5.1 for the proposed
Revolver Loan and provide such other information as Bank may require.
                    (a) Subject to subsection 2.5.2(c) below, unless payment is
otherwise timely made by Borrowers, the becoming due of any amount required to
be paid with respect to any of the Obligations (whether as principal, accrued
interest, fees or other charges owed to Bank or any Affiliate of Bank) shall be
deemed irrevocably to be a request (without the requirement for the submission
of a Notice of Borrowing) for Revolver Loans on the due date of, and in an
aggregate amount required to pay, such Obligations, and Bank may disburse the
proceeds of such Revolver Loans by way of direct payment of the relevant
Obligations, and such Revolver Loans shall bear interest as LMIR Loans.

18



--------------------------------------------------------------------------------



 



                    (b) Subject to subsection 2.5.2(c) below, the presentation
for payment of any check or other item of payment drawn on the Disbursement
Account at a time when there are insufficient funds in such account to cover
such item shall be deemed irrevocably to be a request (without any requirement
for the submission of a Notice of Borrowing) for Revolver Loans on the date of
such presentation in an amount equal to the aggregate amount of the items
presented for payment, and Bank may disburse the proceeds of such Revolver Loans
to the Disbursement Account and such Revolver Loans shall bear interest as LMIR
Loans.
                    (c) Bank shall have no obligation to Borrowers to honor any
deemed request for a Revolver Loan under Section 2.5.2(a) or Section 2.5.2(b)
above after the Termination Date or when the principal amount of such Revolver
Loan, when added to the aggregate outstanding principal amount of all Revolver
Loans and the Letter of Credit Obligations would exceed the lesser of the
Revolver Commitment and the Borrowing Base at such time or when any condition
precedent in Section 3.2 hereof is not satisfied, but may do so in its sole and
absolute discretion and without regard to the existence of, and without being
deemed to have waived, any Default or Event of Default.
          2.6 Repayment of Loans.
               2.6.1 Repayment of Revolver Loans.
                    (a) The outstanding principal amount of Revolver Loans shall
be repaid as follows: Any portion of Revolver Loans shall be paid by Borrowers
to Bank immediately upon each receipt by Bank or Borrowers of any proceeds of
any Accounts or other Collateral, to the extent of such proceeds. Bank may apply
all proceeds of Accounts or other Collateral received by Bank and all other
payments in respect of the Obligations to the Revolver Loans whether or not then
due or to any other Obligations then due, in whatever order or manner Bank shall
determine. In any event, the outstanding principal amount of Revolver Loans
shall be due and payable on the Termination Date. Unless otherwise specified by
Borrowers, all principal repayment of Revolver Loans shall be applied by Bank
first to outstanding Base Rate Loans, and then to outstanding LMIR Loans.
                    (b) Interest accrued on the Revolver Loans shall be due and
payable on (i) the first day of each month for the immediately preceding month,
computed through the last calendar day of the preceding month whether a Base
Rate Loan or a LMIR Loan; and (ii) on the Termination Date.
          2.7 Additional Payment Provisions.
               2.7.1 Payment of Other Obligations. The balance of the
Obligations under the Loan Documents requiring the payment of money shall be
repaid by Borrowers to Bank as and when provided in the relevant Loan Documents,
or, if no date of payment is otherwise specified in the Loan Documents within
two (2) Business Days after demand.
               2.7.2 Authorization to Debit. Bank may debit the Disbursements
Account, the Collections Account and any account subject to Bank’s control (as
such term is used in Article 9 of the Code) and/or make Revolver Loans to
Borrowers (whether or not in excess of the lesser of the Revolver Commitment and
the Borrowing Base) and apply such

19



--------------------------------------------------------------------------------



 



amounts to the payment of Obligations including interest, fees, expenses and
other amounts to which Bank may be entitled from time to time and Bank is hereby
irrevocably authorized to do so without the consent of Borrowers.
               2.7.3 Time and Location of Payment. Borrowers shall make each
payment of principal of and interest on the Obligations and fees hereunder not
later than 12:00 noon (local time Charlotte, North Carolina) on the date when
due, without set off, counterclaim or other deduction, in immediately available
funds to Bank at its address referred to in Section 10.4. Whenever any payment
of principal of, or interest on, the Loans or of fees shall be due on a day
which is not a Business Day, the date for payment thereof shall be extended to
the next succeeding Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time. Whenever any payment of principal of, or interest on, the
Loans or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.
               2.7.4 Excess Over Borrowing Base. To the extent that the
aggregate amount of all Revolver Loans and the Letter of Credit Obligations
exceeds the Borrowing Base at any time, the amount of such excess will be paid
immediately to Bank.
               2.7.5 [reserved].
               2.7.6 Capital Requirements. If, after the date of this Agreement,
either (a) the introduction of, or any change in, or in the interpretation of,
any applicable law or (b) compliance with any guideline or request from any
central bank or comparable agency or other governmental authority (whether or
not having the force of law), has or would have the effect of reducing the rate
of return on the capital of, or has affected or would affect the amount of
capital required to be maintained by Bank or any corporation controlling Bank as
a consequence of, or with reference to, the Revolver Commitment and other
commitments of this type, below the rate which Bank or such other corporation
could have achieved by for such introduction, change or compliance, then within
five (5) Business Days after written demand by Bank, Borrowers (with respect to
the Revolver Commitment) shall pay to Bank from time to time as specified by
Bank additional amounts sufficient to compensate Bank or such other corporation
for such reduction. A certificate setting forth in reasonable detail any such
amounts submitted to Borrowers by Bank shall, in the absence of manifest error,
be presumed to be correct and binding for all purposes.
          2.8 Default Rate. In addition to all other rights contained in the
Loan Documents, if an Event of Default occurs, the principal amount of all
outstanding Obligations, may, at Bank’s option, bear interest at the Default
Rate. The Default Rate shall apply from acceleration until such Obligations or
any judgment thereon is paid in full.
          2.9 Calculation of Interest. All fees and other charges provided for
in this Agreement that are calculated as a per annum percentage of any amount
and all interest shall be calculated daily and shall be computed on the actual
number of days elapsed over a year of 360 days. For purposes of computing
interest and other charges hereunder, all payment items and

20



--------------------------------------------------------------------------------



 



other forms of payment received by Bank shall be deemed applied by Bank on
account of the applicable Obligations (subject to final payment of such items)
on the Business Day (provided such funds are received prior to 3:00 p.m. on such
Business Day) Bank receives such items in immediately available funds in the
applicable Collections Account. Each determination by Bank of interest and fees
hereunder shall be presumptive evidence of the correctness of such interest and
fees.
          2.10 Reserved.
          2.11 Letters of Credit.
               2.11.1 Issuance of Letters of Credit. Bank shall from time to
time issue, upon five (5) Business Days prior written notice, extend or renew
Letters of Credit for the account of Borrowers; provided that (i) the aggregate
face amount of Letters of Credit issued by Bank which are outstanding at any one
time shall not exceed $5,000,000, (ii) Bank shall have no obligation to issue
any Letter of Credit if, after giving effect thereto, the principal amount of
all Revolver Loans and all Letter of Credit Obligations would exceed the lesser
of the Borrowing Base and the Revolver Commitment, and (iii) all other
conditions precedent to the issuance of each such Letter of Credit as set forth
herein are satisfied or waived in writing by Bank. All payments made by Bank
under any such Letters of Credit and all fees, commissions, discounts and other
amounts owed or to be owed to Bank in connection therewith, shall be paid on
demand, unless Borrowers instruct Bank to make a Revolver Loan to pay such
amount, Bank agrees to do so, and the necessary amount remains available to be
drawn as a Revolver Loan hereunder. All Letter of Credit Obligations shall be
secured by the Collateral. Borrowers shall complete and sign such applications
and supplemental agreements and provide such other documentation as Bank may
require in respect to the issuance and administration of the Letters of Credit.
The form and substance of all Letters of Credit, including expiration dates,
shall be subject to Bank’s approval, and Bank shall have no obligation to issue
any Letter of Credit or accept any Letter of Credit which has a maturity date
later than the Termination Date. Bank may charge its standard fees or
commissions for the issuance, handling, renewal or extension of a Letter of
Credit. Each Borrower unconditionally guarantees all obligations of any
Subsidiary with respect to Letters of Credit issued by Bank for the account of
such Subsidiary. Upon an Event of Default, Borrowers shall, on demand, deliver
to Bank good funds equal to 105% of Bank’s maximum liability under all
outstanding Letters of Credit, to be held as cash collateral for Borrowers’
reimbursement obligations and other Obligations.
               2.11.2 Law Governing Letter of Credit. Any Letter of Credit
issued hereunder shall be governed, as applicable, by the Uniform Customs and
Practice for Documentary Credits International Chamber of Commerce (“ICC”)
Publication 500 or any subsequent revision or restatement thereof adopted by the
ICC and in use by Bank or the International Standby Practices, ICC Publication
No. 590 or any subsequent revision or restatement thereof adopted by the ICC and
in use by Bank, except to the extent that the terms of such publication would
limit or diminish rights granted to Bank hereunder or in any other Loan
Document.

21



--------------------------------------------------------------------------------



 



          2.12 Fees.
               2.12.1 Unused Line Fees. Borrowers shall pay to Bank an unused
line fee with respect to the Revolver Commitment for each day equal to the
product of (i) 12 1/2 basis points per annum multiplied by (ii) the difference
between (A) the Revolver Commitment and (B) the aggregate outstanding amount of
the Revolver Loans and Letter of Credit Obligations on such day, payable monthly
on the first day of each month with respect to the immediately preceding month.
               2.12.2 Letter of Credit Fees. Borrowers shall pay to Bank, at the
end of each month, (i) Bank’s standard fees in connection with Letters of
Credit, as in effect from time to time and (ii) with respect to standby and
commercial Letters of Credit, a per annum fee equal to the Applicable Margin for
LMIR Loans on the average outstanding balance of such Letters of Credit for such
month.
          2.13 [Reserved].
          2.14 Termination. Upon at least thirty (30) days’ prior written notice
to Bank, Borrowers may, at their option, terminate this Agreement and the
Revolver Commitment in its entirety but not partially (except for a one-time
partial reduction of $5,000,000 of the Revolver Commitment which may be
exercised if (i) there is no Default or Event of Default immediately prior to or
after such reduction, (ii) Excess Liquidity is at least $7,500,000 immediately
after such reduction and (iii) Bank is given ten (10) days’ notice of such
reduction); provided however, no such termination by Borrowers shall be
effective until the full, final and indefeasible payment of the Obligations in
cash or immediately available funds and in the case of any Obligations
consisting of quantifiable contingent obligations (including Letters of Credit),
Bank’s receipt of either cash or a direct pay letter of credit naming Bank as
beneficiary and in form and substance and from an issuing bank acceptable to
Bank, in each case in an amount not less than 105% of the aggregate amount of
all such contingent Obligations. Any notice of termination given by Borrowers
shall be irrevocable unless Bank otherwise agrees in writing. Bank may terminate
this Agreement and the Revolver Commitment at any time, without notice, upon or
after the occurrence of an Event of Default.
          2.15 USA Patriot Act Notice. To help fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each Person who opens
an account. For purposes of this section, account shall be understood to include
loan accounts.
     3. Conditions Precedent to Extensions of Credit.
          3.1 Conditions Precedent to Initial Loans. In addition to any other
requirement set forth in this Agreement, Bank shall not be required to fund any
Loan or make any other extension of credit hereunder unless and until the
following conditions shall have been satisfied, in the sole opinion of Bank and
its counsel:
               3.1.1 Loan Documents. Borrowers and each other party to any Loan
Document, as applicable, shall have executed and delivered this Agreement, the
Notes, and other required Loan Documents, all in form and substance satisfactory
to Bank.

22



--------------------------------------------------------------------------------



 



               3.1.2 Supporting Documents and Other Conditions. Borrowers shall
cause to be delivered to Bank the following documents and shall satisfy the
following conditions:
                    (a) A copy of the governing instruments of each Borrower and
each Subsidiary and good standing certificates of each Borrower and each
Subsidiary, certified by the appropriate official of their respective states of
incorporation and each state in which such Borrower or such Subsidiary is
qualified to do business;
                    (b) Incumbency certificate and certified resolutions of the
board of directors (or other appropriate governing body) of each Borrower and
each Subsidiary, signed by the Secretary or another authorized officer of such
Borrower or such Subsidiary authorizing the execution, delivery and performance
of the Loan Documents;
                    (c) The legal opinion of Borrowers’ legal counsel addressed
to Bank regarding such matters as Bank and its counsel may reasonably request;
                    (d) A satisfactory Borrowing Base Certificate in the form
and with the content required on the form of the Borrowing Base Certificate
attached hereto as Exhibit 5.6(a), duly completed by Borrowers, together with
all supporting statements, schedules and reconciliations as required by Bank;
                    (e) UCC searches and other Lien searches showing no existing
security interests in or Liens on the Collateral (other than Permitted Liens);
                    (f) A satisfactory Borrower Information Certificate duly
completed by Borrowers;
                    (g) Satisfactory evidence of insurance meeting the
requirements of Section 5.3;
                    (h) UCC-1 financing statements and, if applicable,
certificates of title covering the Collateral shall duly have been recorded or
filed in the manner and places required by law to establish, preserve, protect
and perfect the interests and rights created or intended to be created by the
Security Agreement; and all taxes, fees and other charges in connection with the
execution, delivery and filing of the Security Agreement and the financing
statements shall duly have been paid;
                    (i) Subordinations satisfactory to Bank as required by
Section 5.9 and Section 6.1;
                    (j) Third Party Waivers as required by Section 5.12(c);
                    (k) A complete and final payoff letter from any lender whose
outstanding Indebtedness is to be satisfied by remittance of proceeds of the
initial Loan, and, if applicable, such disbursement letter as shall be required
to direct the payment of loan proceeds;
                    (l) All required appraisals shall have been completed to
Bank’s satisfaction;

23



--------------------------------------------------------------------------------



 



                    (m) All required field exams shall have been completed to
Bank’s satisfaction;
                    (n) All additional opinions, documents, certificates and
other assurances that Bank or its counsel may reasonably require;
                    (o) Satisfactory evidence of payment of all fees due and
reimbursement of all costs incurred by Bank, and evidence of payment to other
parties of all fees or costs which Borrowers are required under the Loan
Documents to pay by the date of the initial Loan;
                    (p) Except as disclosed on Exhibit 4.4, there shall be no
litigation in which any Borrower is a party defendant, which Bank determines may
have a Material Adverse Effect;
                    (q) Bank shall have received each Borrower’s financial
statements for its most recently concluded fiscal month and such other financial
reports and information concerning such Borrower as Bank shall reasonably
request, and Bank shall be reasonably satisfied therewith;
                    (r) Bank shall have determined that after the making of the
initial Loans to be made on the Closing Date, the issuance of any Letters of
Credit to be issued on the Closing Date and the payment of all fees and closing
costs incurred on or prior to the Closing Date, Excess Availability is not less
than $5,000,000; and
                    (s) Bank shall have received and approved any licensing
agreements and other material contracts affecting each Borrower.
          3.2 Conditions Precedent to Each Revolver Loan. In addition to any
other requirements set forth in this Agreement, Bank shall not be required to
fund any Loan or issue any Letter of Credit unless and until the following
conditions shall have been satisfied, in the sole opinion of Bank and its
counsel, and each Notice of Borrowing (whether or not a written Notice of
Borrowing is required) shall be deemed to be a representation that all such
conditions have been satisfied:
               3.2.1 Notice of Borrowing. Borrowers shall have delivered to Bank
a Notice of Borrowing and such other information, as Bank may request.
               3.2.2 No Default. No Default shall have occurred and be
continuing or could occur upon the making of the Revolver Loan or the issuance
of any Letter of Credit in question and, if Borrowers are required to deliver a
written Notice of Borrowing, Borrowers shall have delivered to Bank an officer’s
certificate to such effect, which may be incorporated in the Notice of
Borrowing.
               3.2.3 Correctness of Representations. All representations and
warranties made by Borrowers herein or otherwise in writing in connection
herewith shall be true and correct in all material respects with the same effect
as though the representations and warranties had been made on and as of date of
the proposed Revolver Loan or Letter of Credit, and, if

24



--------------------------------------------------------------------------------



 



Borrowers are required to deliver a written Notice of Borrowing, Borrowers shall
have delivered to Bank an officer’s certificate to such effect, which may be
incorporated in the Notice of Borrowing.
               3.2.4 No Adverse Change. There shall have been no change which
could have a Material Adverse Effect on any Borrower since the date of the most
recent financial statements of such Person delivered to Bank from time to time.
               3.2.5 Limitations Not Exceeded. Any proposed Revolver Loan or
Letter of Credit shall not cause the aggregate outstanding principal balance of
the applicable Revolver Loans plus Letter of Credit Obligations to exceed the
lesser of the applicable Revolver Commitment and the applicable Borrowing Base.
               3.2.6 Further Assurances. Borrowers shall have delivered such
further documentation or assurances as Bank may reasonably require.
     4. Representations and Warranties. In order to induce Bank to enter into
this Agreement and to make the Loans or extend credit as provided for herein,
each Borrower makes the following representations and warranties. Unless
otherwise specified, such representations and warranties shall be deemed made as
of the date hereof and as of the date of each request for a Loan or extension of
credit hereunder (except to the extent any such representations or warranties
relate to a specific date):
          4.1 Valid Existence and Power. Each Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified or licensed to transact business in all
places where the failure to be so qualified would have a Material Adverse
Effect. Each Borrower has the requisite power to make and perform the Loan
Documents executed by it and all such instruments will constitute the legal,
valid and binding obligations of such Borrower, enforceable in accordance with
their respective terms, subject only to bankruptcy and similar laws affecting
creditors’ rights generally and general principles of equity. Each Borrower is
organized under the laws of its jurisdiction of organization and has not changed
the jurisdiction of its organization within the five years preceding the date
hereof except as previously reported to Bank in writing.
          4.2 Authority. The execution, delivery and performance thereof by each
Borrower and each other Person (other than Bank) executing any Loan Document
have been duly authorized by all necessary corporate, partnership or limited
liability company actions of such Person, and do not and will not violate any
provision of law or regulation, or any writ, order or decree of any court or
governmental or regulatory authority or agency or any provision of the governing
instruments of such Person, and do not and will not, with the passage of time or
the giving of notice, result in a breach of, or constitute a default or require
any consent under, or result in the creation of any Lien upon any property or
assets of such Person pursuant to, any law, regulation, instrument or agreement
to which any such Person is a party or by which any such Person or its
respective properties may be subject, bound or affected.
          4.3 Financial Condition. Other than as disclosed in financial
statements delivered on or prior to the date hereof to Bank, no Borrower nor any
Subsidiary has any direct

25



--------------------------------------------------------------------------------



 



or contingent obligations or liabilities (including any guarantees or leases) or
any material unrealized or anticipated losses from any commitments of such
Person except as described on Exhibit 4.3. All such consolidated financial
statements have been prepared in accordance with GAAP and fairly present the
financial condition of each Borrower and each Subsidiary, as the case may be, as
of the date thereof. No Borrower is aware of any material adverse fact (other
than facts which are generally available to the public and not particular to
such Borrower, such as general economic trends) concerning the financial
condition of such Borrower or any Subsidiary which has not been fully disclosed
to Bank, including any adverse change in the operations or financial condition
of such Person since the date of the most recent financial statements delivered
to Bank. Each Borrower is Solvent, and after consummation of the transactions
set forth in this Agreement and the other Loan Documents, each Borrower will be
Solvent.
          4.4 Litigation. Except as disclosed on Exhibit 4.4, there are no suits
or proceedings pending, or to the knowledge of each Borrower threatened, before
any court or by or before any governmental or regulatory authority, commission,
bureau or agency or public regulatory body against or affecting any Borrower or
any Subsidiary or their assets, which if adversely determined would have a
Material Adverse Effect.
          4.5 Agreements, Etc. Except as would not have a Material Adverse
Effect, no Borrower nor any Subsidiary is a party to any agreement or instrument
or subject to any court order, governmental decree or any charter or other
corporate restriction, adversely affecting its business, assets, operations or
financial condition, nor is any such Person in default in the performance,
observance or fulfillment of any of the material obligations, covenants or
conditions contained in any Material Agreement, or any law, regulation, decree,
order or the like which would have a Material Adverse Effect.
          4.6 Authorizations. All authorizations, consents, approvals and
licenses required under applicable law or regulation for the ownership or
operation of the property owned or operated by any Borrower or any Subsidiary
for the conduct of any business in which it is engaged have been duly issued and
are in full force and effect except where the failure would not have a Material
Adverse Effect, and it is not in default, nor has any event occurred which with
the passage of time or the giving of notice, or both, would constitute a
default, under any of the terms or provisions of any part thereof, or under any
order, decree, ruling, regulation, closing agreement or other decision or
instrument of any governmental commission, bureau or other administrative agency
or public regulatory body having jurisdiction over such Person, which default
would have a Material Adverse Effect on such Person. Except as noted herein, no
approval, consent or authorization of, or filing or registration with, any
governmental commission, bureau or other regulatory authority or agency is
required with respect to the execution, delivery or performance of any Loan
Document.
          4.7 Title. Each Borrower and each Subsidiary has indefeasible title to
all of the assets shown in its financial statements free and clear of all Liens,
except Permitted Liens. Each Borrower has full ownership rights in all
Collateral.
          4.8 Collateral. The security interests granted to Bank herein and
pursuant to any other Security Agreement (a) constitute and, as to subsequently
acquired property included

26



--------------------------------------------------------------------------------



 



in the Collateral covered by the Security Agreement, will constitute, security
interests under the Code entitled to all of the rights, benefits and priorities
provided by the Code and (b) are, and as to such subsequently acquired
Collateral will be, fully perfected, superior and prior to the rights of all
third persons (other than Customary Permitted Liens and Liens described in
Section 6.2(e)), now existing or hereafter arising. All of the Collateral is
intended to be the property and assets used solely in Borrowers’ businesses.
          4.9 Jurisdiction of Organization; Location. The jurisdiction in which
each Borrower and each Subsidiary is organized, existing and in good standing,
the chief executive office of each Borrower and each Subsidiary, the office
where each Borrower’s and each Subsidiary’s business records are located, all of
each Borrower’s and each Subsidiary’s other places of business and any other
places where any Collateral is kept, are all correctly and completely indicated
on Exhibit 4.9. The Collateral is located and shall at all times be kept and
maintained only at Borrowers’ locations as described on Exhibit 4.9. No such
Collateral is attached or affixed to any real property so as to be classified as
a fixture unless Bank has otherwise agreed in writing. No Borrower has changed
its legal status or the jurisdiction in which it is organized or moved its chief
executive office within the five (5) years preceding the date hereof.
          4.10 Taxes. Each Borrower and each Subsidiary has filed all federal
and state income and other tax returns which are required to be filed, and have
paid all taxes as shown on said returns and all taxes, including withholding,
FICA and ad valorem taxes, shown on all assessments received by it to the extent
that such taxes have become due (except for any such taxes that are being
Properly Contested). No Borrower nor any Subsidiary is subject to any federal,
state or local tax Liens nor has such Person received any notice of deficiency
or other official notice to pay any material taxes that have not been paid or
are not being Properly Contested. Each Borrower and each Subsidiary has paid all
sales and excise taxes due and payable by it except for such taxes that are
being Properly Contested.
          4.11 Labor Law Matters. No goods or services have been or will be
produced by any Borrower or any Subsidiary in violation of any applicable labor
laws or regulations or any collective bargaining agreement or other labor
agreements or in violation of any minimum wage, wage-and-hour or other similar
laws or regulations.
          4.12 Accounts. Each Account, Instrument, Chattel Paper and other
writing constituting any portion of the Collateral (a) is genuine and
enforceable in accordance with its terms except for such limits thereon arising
from bankruptcy and similar laws relating to creditors’ rights; (b) is not
subject to any deduction or discount (other than as stated in the invoice and
disclosed to Bank in writing), defense, set off, claim or counterclaim of a
material nature against any Borrower except as to which such Borrower has
notified Bank in writing; (c) is not subject to any other circumstances that
would impair the validity, enforceability or amount of such Collateral except as
to which Borrowers have notified Bank in writing; (d) arises from a bona fide
sale of goods or delivery of services in the ordinary course and in accordance
with the terms and conditions of any applicable purchase order, contract or
agreement; (e) is free of all Liens (other than Customary Permitted Liens); and
(f) is for a liquidated amount maturing as stated in the invoice therefor. Each
Account included in any Notice of Borrowing, Borrowing

27



--------------------------------------------------------------------------------



 



Base Certificate, report or other document as an Eligible Account meets all the
requirements of an Eligible Account set forth herein.
          4.13 [Reserved].
          4.14 Corporate Structure. As of the date hereof, Exhibit 4.14 hereto
sets forth (i) the correct name of each Subsidiary, its jurisdiction of
organization and the percentage of its equity interests having voting powers
owned by each Person, (ii) the name of each Borrower’s corporate or joint
venture Affiliates and the nature of the affiliation, (iii) the number, nature
and holder of all outstanding equity interests of each Borrower and each of its
Subsidiaries, and (iv) the number of authorized and issued equity interests (and
treasury shares) of each Borrower and each Subsidiary. Each Borrower has good
title to all of the shares or to all of the membership interests it purports to
own of the equity interests of each of its Subsidiaries, free and clear in each
case of any Lien other than Permitted Liens. All such equity interests have been
duly issued and are fully paid and non-assessable. Since the date of the last
audited financial statements of each Borrower and its Subsidiaries delivered to
Bank, no Borrower has made, or obligated itself to make, any dividends (other
than stock dividends) or other distribution on or with respect to, or any
purchase, redemption, retirement or other acquisition of, any equity interests
of any Borrower, except as otherwise permitted hereunder. There are no
outstanding options to purchase, or any rights or warrants to subscribe for, or
any commitments or agreements to issue or sell, or any equity interests or
obligations convertible into, or any powers of attorney relating to, equity
interests of any Borrower or any of its Subsidiaries. Except as set forth on
Exhibit 4.14 hereto, there are no outstanding agreements or instruments binding
upon the holders of any of any Borrower’s or any Subsidiary’s equity interests
relating to the ownership of its equity interests.
          4.15 Deposit Accounts. No Borrower, nor any Subsidiary has any Deposit
Accounts other than (a) on the Closing Date, those listed on Exhibit 4.15 and
(b) after the Closing Date, those otherwise permitted by Section 6.15.
          4.16 Environmental. Except as disclosed on Exhibit 4.16, no Borrower,
nor any Subsidiary, nor to any Borrower’s knowledge, any other previous owner or
operator of any real property currently owned or operated by any Borrower, has
generated, stored or disposed of any Regulated Material on any portion of such
property, or transferred any Regulated Material from such property to any other
location in violation of any applicable Environmental Laws. Except as disclosed
on Exhibit 4.16, no Regulated Material has been generated, stored or disposed of
on any portion of the real property currently owned or operated by each Borrower
and each Subsidiary, by any other Person, or is now located on such property.
Except as disclosed on Exhibit 4.16, each Borrower and each Subsidiary is in
full compliance with all applicable Environmental Laws and each Borrower and
each Subsidiary has been notified of any action, suit, proceeding or
investigation which calls into question compliance by any Borrower with any
Environmental Laws or which seeks to suspend, revoke or terminate any license,
permit or approval necessary for the generation, handling, storage, treatment or
disposal of any Regulated Material.
          4.17 ERISA. If requested by Bank, where applicable, each Borrower has
furnished to Bank true and complete copies of the latest annual report required
to be filed

28



--------------------------------------------------------------------------------



 



pursuant to Section 104 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), with respect to each employee benefit plan or other plan
maintained for employees of any Borrower or any Subsidiary and covered by Title
IV of ERISA (a “Plan”), and, where applicable, no Termination Event (as
hereinafter defined) with respect to any Plan has occurred and is continuing.
For the purposes of this Agreement, a “Termination Event” means a “reportable
event” as defined in Section 4043(b) of ERISA, or the filing of a notice of
intent to terminate under Section 4041 of ERISA. No Borrower nor any Subsidiary
has any unfunded liability with respect to any such Plan.
          4.18 Investment Company Act. No Borrower, nor any Subsidiary is an
“investment company” as defined in the Investment Company Act of 1940, as
amended.
          4.19 Names. Each Borrower currently conducts all business only under
its legal name as set forth above in the introductory section of this Agreement.
Except as disclosed on Exhibit 4.19, during the preceding five (5) years, no
Borrower has (i) been known as or used any other corporate, fictitious or trade
name, (ii) been the surviving entity of a merger or consolidation or
(iii) acquired all or substantially all of the assets of any Person.
          4.20 Insider. No Borrower is and no Person having “control” (as that
term is defined in 12 U.S.C. § 375(b)(5) or in regulations promulgated pursuant
thereto) of Borrower is, an “executive officer,” “director,” or “principal
shareholder” (as those terms are defined in 12 U.S.C. 375(b) or in regulations
promulgated pursuant thereto) of Bank, of a bank holding company of which Bank
is a subsidiary, or of any subsidiary of a bank holding company of which Bank is
a subsidiary.
          4.21 Sanctioned Persons; Sanctioned Countries. No Borrower, nor any of
its Subsidiaries or Affiliates (i) is a Sanctioned Person or (ii) does business
in a Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC. The proceeds of any Loan
will not be used to fund any operation in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Country.
          4.22 Compliance with Covenants; No Default. Each Borrower is, and upon
funding of the initial Loans on the Closing Date will be, in compliance with all
of the covenants hereof. No Default has occurred, and the execution, delivery
and performance of the Loan Documents and the funding of the initial Loans on
the Closing Date will not cause a Default.
          4.23 Full Disclosure. There is no material fact which is known or
which should be known by any Borrower that such Borrower has not disclosed to
Bank which could have a Material Adverse Effect. No Loan Document, nor any
agreement, document, certificate or statement delivered by any Borrower to Bank,
contains any untrue statement of a material fact or omits to state any material
fact which is known or which should be known by such Borrower necessary to keep
the other statements from being misleading.
          4.24 Borrower Information Certificate. All representations, warranties
and statements made by Borrowers in Borrower Information Certificate executed
and delivered by

29



--------------------------------------------------------------------------------



 



Borrowers to Bank in connection with the Loan are true and correct in all
material respects as of the date hereof.
     5. Affirmative Covenants of Borrowers. Each Borrower covenants and agrees
that from the date hereof and until payment in full of the Obligations (other
than Unasserted Contingent Obligations) and the formal termination of this
Agreement, each Borrower and each Subsidiary:
          5.1 Use of Revolver Loan Proceeds. Shall use the proceeds of Revolver
Loans to finance Permitted Acquisitions, to refinance existing Indebtedness and
to provide ongoing working capital to be used in the operation of such
Borrower’s businesses and for other general corporate needs of such Borrower.
          5.2 Maintenance of Business and Properties. Shall at all times
maintain, preserve and protect all Collateral and all the remainder of its
property used or useful in the conduct of its business, and keep the same in
good repair, working order and condition, and from time to time make, or cause
to be made, all material needful and proper repairs, renewals, replacements,
betterments and improvements thereto, to the extent necessary and in the
reasonable discretion of such Borrower, so that the business carried on in
connection therewith may be conducted properly and in accordance with standards
generally accepted in businesses of a similar type and size at all times, and
maintain and keep in full force and effect all licenses and permits necessary to
the proper conduct of its business.
          5.3 Insurance. Shall maintain such liability insurance, workers’
compensation insurance, business interruption insurance and casualty insurance
in amounts as may be required by law, if applicable, or as are customary and
usual for prudent businesses in its industry and any other insurance that may be
reasonably required by Bank and shall insure and keep insured all Collateral and
other properties with insurance companies satisfactory to Bank. All hazard
insurance covering Collateral shall be in amounts acceptable to Bank, shall name
and directly insure Bank as secured party and loss payee under a long-form loss
payee clause acceptable to Bank, or its equivalent, and shall not be terminable
except upon 30 days’ written notice to Bank. Each Borrower shall furnish to Bank
copies of all such policies and shall provide evidence of insurance on an annual
basis or such more frequent basis as may be requested by Bank from time to time.
          5.4 Notice of Default. Shall provide to Bank immediate notice of
(a) the occurrence of a Default and what action (if any) such Borrower is taking
to correct the same, (b) any litigation involving an amount at issue in excess
of $500,000 or material changes in existing litigation or any judgment against
it or its assets in excess of $500,000, (c) any damage or loss to property,
where insurance does not cover damage or loss in excess of $500,000, (d) any
notice from taxing authorities as to claimed deficiencies or any tax lien or any
notice relating to alleged ERISA violations, (e) any Reportable Event, as
defined in ERISA, (f) any rejection, return, offset, dispute, loss or other
circumstance (excluding rebates, customer incentives and customer deductions
taken or given in the ordinary course of the business of such Borrower) in an
amount equal to $500,000 or otherwise having a Material Adverse Effect on any
Collateral, (g) the cancellation or termination of, or any default under, any
Material Agreement to which such Borrower is a party or by which any of its
properties are bound, or any acceleration of the

30



--------------------------------------------------------------------------------



 



maturity of any Indebtedness of such Borrower; and (h) any loss or threatened
loss of material licenses or permits which could have a Material Adverse Effect.
          5.5 Inspections of Books and Records and Field Examinations. Shall
permit inspections of the Collateral and the records of such Person pertaining
thereto and verification of the Accounts, at such times and in such manner as
may be required by Bank and shall further permit such inspections, reviews,
appraisals and field examinations of its other books and records and properties
(with such frequency and at such reasonable times as Bank may desire) by Bank as
Bank may deem necessary or desirable from time to time; provided, however, Bank
shall be entitled to conduct (i) one field examination per fiscal year at
Borrowers’ expense if average Excess Liquidity for such fiscal year is at all
times equal to or greater than $6,000,000, (ii) two field examinations per
fiscal year at Borrowers’ expense if average Excess Liquidity for such fiscal
year is at all times equal to or less than $6,000,000 but greater than
$3,000,000 and (iii) three field examinations per fiscal year at Borrowers’
expense if average Excess Liquidity is equal to or less than $3,000,000 at any
time during such fiscal year. The cost of such field examinations, reviews,
appraisals, verifications and inspections shall be borne by Borrowers, provided
that (a) the cost of field examinations shall not exceed $850 per examiner per
day, plus Bank’s reasonable out-of-pocket expenses and (b) the Borrowers shall
not be obligated to pay for inventory appraisals unless Excess Liquidity is less
than $7,000,000.
          5.6 Financial Information. Shall maintain books and records in
accordance with GAAP and shall furnish to Bank the following periodic financial
information:
               (a) Periodic Borrowing Base Information. Within fifteen (15) days
of the end of each month (and more frequently if required by Bank), a completed
Borrowing Base Certificate in the form attached hereto as Exhibit 5.6(a) (a
“Borrowing Base Certificate”) to include each Borrower’s accounts receivable and
inventory roll forwards and inventory mark to market adjustments. Within fifteen
(15) days of the end of each month: (i) a report listing all Accounts of each
Borrower as of the last Business Day of such month (an “Accounts Receivable
Report”) which shall include the amount and age of each Account on an original
invoice date aging basis, the name and mailing address of each Account Debtor, a
detailing of all Accounts which do not constitute Eligible Accounts, and such
other information as Bank may require in order to verify the Eligible Accounts,
all in reasonable detail and in form acceptable to Bank and (ii) a report
listing all Inventory and all Eligible Inventory of each Borrower as of the last
Business Day of such month, the cost thereof, specifying raw materials,
work-in-process, finished goods (by categories) and all Inventory which has not
been timely sold by each Borrower in the ordinary course of business (i.e., a
slow moving inventory report), and such other information as Bank may require
relating thereto, all in form acceptable to Bank (an “Inventory Report”).
               (b) Interim Statements. Within thirty (30) days after the end of
each fiscal month of each Borrower, (i) a consolidated and consolidating balance
sheet of each Borrower and its Subsidiaries at the end of that period and a
consolidated and consolidating income statement and statement of cash flows for
that period (and for the portion of the fiscal year of such Borrower ending with
such period), together with all supporting schedules, setting forth in
comparative form the figures for the same period of the preceding fiscal year
and (ii) a report reconciling (x) the Accounts and Inventory of each Borrower as
set forth on the Accounts

31



--------------------------------------------------------------------------------



 



Receivable Report and the Inventory Report attached to the Borrowing Base
Certificate to (y) the aggregate Accounts and Inventory set forth in the
financial statements delivered to Bank pursuant hereto (which shall be based
upon each Borrower’s general ledger and verified by a physical Inventory count
conducted on a frequency acceptable to Bank). The foregoing statements and
report shall be certified by the chief financial officer of each Borrower as
true and correct and fairly representing in all material respects the
consolidated financial condition of each Borrower and its Subsidiaries and that
such statements are prepared in accordance with GAAP, except without footnotes
and subject to normal year-end audit adjustments.
               (c) Annual Statements. Within ninety (90) days after the end of
each fiscal year of each Borrower, a detailed audited financial report of such
Borrower and its Subsidiaries containing a consolidated balance sheet at the end
of that period and a consolidated income statement and statement of cash flows
for that period, setting forth in comparative form the figures for the preceding
fiscal year, together with all supporting schedules and footnotes, and
containing an audit opinion (unqualified in all material respects) of
independent certified public accountants selected by Borrower and satisfactory
to Bank in its Permitted Discretion that the financial statements were prepared
in accordance with GAAP.
               (d) Compliance and No Default Certificates. Together with each
report required by subsections (b) and (c) hereto, a compliance certificate in
the form annexed hereto as Exhibit 5.6(d) and a certificate of its president or
chief financial officer certifying that no Default then exists or if a Default
exists, the nature and duration thereof and each Borrower’s intention with
respect thereto.
               (e) Auditor’s Management Letters. Promptly upon receipt thereof,
copies of each report submitted to each Borrower by independent public
accountants in connection with any annual, interim or special audit made by them
of the books of such Borrower including, without limitation, each report
submitted to each Borrower concerning its accounting practices and systems and
any final comment letter submitted by such accountants to management in
connection with the annual audit of such Borrower.
               (f) Payables Report. Within twenty (20) days of the end of each
fiscal month of each Borrower (or more frequently if required by Bank), a
schedule of all accounts payable of each Borrower setting forth for each such
account the number of days which have elapsed since the original date of invoice
and containing the name and address of each vendor and such other detail
requested by Bank.
               (g) Other Information. Such other information reasonably
requested by Bank from time to time concerning the business, properties or
financial condition of each Borrower and its respective Subsidiaries.
               (h) Projections. Not later than the thirtieth (30th) day after
the commencement of each fiscal year of each Borrower, deliver Projections (as
hereinafter defined) to Bank for such Borrower for such fiscal year.
“Projections” means such Borrower’s forecasted consolidated and consolidating
(i) balance sheets, (ii) profit and loss statements, (iii) cash flow statements,
(iv) capitalization statements, and (v) Borrowing Base availability
calculations, all prepared on a month by month basis and on a consistent basis
with such Borrower’s historical

32



--------------------------------------------------------------------------------



 



financial statements, together with appropriate supporting details and a
statement of underlying assumptions.
          5.7 Maintenance of Existence and Rights. Shall preserve and maintain
its corporate existence, authorities to transact business, rights and
franchises, trade names, patents, trademarks and permits necessary to the
conduct of its business.
          5.8 Payment of Taxes, Etc. Shall pay before delinquent all of its
taxes, except and to the extent only that such taxes are being Properly
Contested.
          5.9 Subordination. Shall cause all Indebtedness and other obligations
now or hereafter owed to any Affiliate to be subordinated in right of payment
and security to the Obligations in accordance with subordination agreements
satisfactory to Bank.
          5.10 Compliance; Hazardous Materials. Except where the failure would
not have a Material Adverse Effect, shall comply with all laws, regulations,
ordinances and other legal requirements, specifically including, without
limitation, ERISA, all securities laws and all laws relating to hazardous
materials and the environment. Unless approved in writing by Bank, no Borrower,
nor any Subsidiary shall engage in the storage, manufacture, disposition,
processing, handling, use or transportation of any hazardous or toxic materials,
except in compliance with applicable laws and regulations. Each Borrower shall
promptly report to Bank any notices of any violations of such laws or
regulations received from any regulatory or governmental body which would have a
Material Adverse Effect, along with such Borrower’s proposed corrective action
as to such violation.
          5.11 Further Assurances. Shall take such further action and provide to
Bank such further assurances as may be reasonably requested to ensure compliance
with the intent of this Agreement and the other Loan Documents.
          5.12 Covenants Regarding Collateral. Each Borrower makes the following
covenants with Bank regarding the Collateral for itself and each Subsidiary.
Each Borrower and each Subsidiary:
               (a) will use the Collateral only in the ordinary course of its
business and will not permit the Collateral to be used in violation of any
applicable law or policy of insurance that would have a Material Adverse Effect;
               (b) will defend the Collateral against all claims and demands of
all Persons, except for Permitted Liens;
               (c) will, at Bank’s request, obtain and deliver to Bank such
Third Party Waivers as Bank may reasonably require;
               (d) will promptly deliver to Bank all promissory notes, drafts,
trade acceptances, chattel paper, Instruments or documents of title which are
Collateral in tangible form, appropriately endorsed to Bank’s order, and no
Borrower will create or permit any Subsidiary to create any Electronic Chattel
Paper without taking all steps deemed necessary by Bank to confer control of the
Electronic Chattel Paper upon Bank in accordance with the Code;

33



--------------------------------------------------------------------------------



 



               (e) except for (i) sales of Inventory in the ordinary course of
business and (ii) as permitted by Section 6.13 will not sell, assign, lease,
transfer, pledge, hypothecate or otherwise dispose of or encumber any Collateral
or any interest therein;
               (f) shall promptly notify Bank of any future material patents,
trademarks or copyrights owned by any Borrower or any Subsidiary and any
material license agreements entered into by any Borrower or any Subsidiary
authorizing said Person to use any patents, trademarks or copyrights owned by
third parties; and
               (g) shall give Bank at least ten (10) days prior written notice
of any new trade or fictitious name. Any Borrower’s or any Subsidiary’s use of
any trade or fictitious name shall be in compliance with all laws regarding the
use of such names.
     6. Negative Covenants of Borrowers. Each Borrower covenants and agrees that
from the date hereof and until payment in full of the Obligations (other than
Unasserted Contingent Obligations) and the formal termination of this Agreement,
each Borrower and each Subsidiary:
          6.1 Indebtedness. Shall not create or permit to exist any
Indebtedness, including any guaranties or other contingent obligations, except
the following (“Permitted Indebtedness”):
               (a) The Obligations;
               (b) Endorsement of checks for collection in the ordinary course
of business;
               (c) Indebtedness payable to suppliers and other trade creditors
in the ordinary course of business on ordinary and customary trade terms and
which is not past due;
               (d) Purchase money Indebtedness and capital leases not exceeding
$1,000,000 in aggregate principal amount at any time outstanding for all
Borrowers and all Subsidiaries incurred to purchase or lease Equipment, provided
that the amount of such Indebtedness shall not at any time exceed the purchase
price of the Equipment purchased;
               (e) Indebtedness existing on the Closing Date and not otherwise
permitted under this Section 6.1, as set forth on Exhibit 6.1 hereto, and the
renewal and refinancing (but not the increase in the aggregate principal amount)
thereof; and
               (f) Indebtedness of any Borrower or any of its Subsidiaries to
another Borrower or another of its Subsidiaries.

34



--------------------------------------------------------------------------------



 



          6.2 Liens. Shall not create or permit any Liens on any of its property
except the following (“Permitted Liens”):
               (a) Liens securing the Obligations;
               (b) Liens for taxes, assessments and other governmental charges
or levies (excluding any Lien imposed pursuant to any of the provisions of
ERISA) not yet due and payable or which are being Properly Contested;
               (c) Liens arising in the ordinary course of business (such as
Liens of carriers, warehousemen, mechanics, landlords and materialmen and other
similar Liens imposed by law or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not due and payable or which
are being Properly Contested;
               (d) Liens consisting of deposits or pledges made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, social security and similar laws;
               (e) Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.1(i) or securing appeal or
other similar bonds related to such judgments;
               (f) Easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of Borrower or any Subsidiary;
               (g) any interest or title of a lessor or any Lien encumbering
such lessor’s interest with respect to any lease to Borrower or any Subsidiary;
               (h) deposits to secure trade contracts and leases (other than
Indebtedness), statutory obligations and other obligations of a like nature
incurred in the ordinary course of business;
               (i) Liens created in the ordinary course of business in favor of
banks or other financial institutions over credit balances of any bank account
of Borrower or any Subsidiary held at such banks or financial institutions;
               (j) Liens securing Swap Contracts permitted by Section 6.1(g);
               (k) Liens securing Permitted Debt incurred solely for the purpose
of purchase money financing and capital leases for the acquisition of Equipment,
provided that such Lien does not secure more than the purchase price of such
Equipment and does not encumber property other than the purchased property;
               (l) Liens not otherwise permitted by this Section 6.2, in
existence on the Closing Date and described on Exhibit 6.2.

35



--------------------------------------------------------------------------------



 



          6.3 Restricted Payments. Shall not pay or declare any dividends (other
than stock dividends) or other distribution or purchase, redeem or otherwise
acquire any stock or other equity interests or pay or acquire any Indebtedness
subordinate to the Obligations except the following:
               (a) Any Subsidiary may pay dividends to any Borrower or another
Subsidiary wholly-owned by any Borrower.
               (b) Borrowers may repurchase shares of their common stock from
time to time during the term of this Agreement, so long as (i) no Default or
Event of Default exists immediately prior to or after the consummation of any
such purchase, (ii) the aggregate amount paid by Borrowers in connection with
such purchases shall not exceed $3,000,000 and (iii) Excess Liquidity of
Borrowers is equal to or greater than $7,000,000 immediately after giving effect
to each such purchase.
               (c) The Company may distribute to its shareholders during each
calendar year an aggregate amount (including all dividends or other payments)
not exceeding the amount of federal income tax payable by such members in such
year with respect to the taxable income of the Company, assuming such income is
taxed at the rate applicable to the highest bracket of income (not to exceed 33%
unless Bank shall otherwise permit in writing); provided that at the time of
each such distribution, and after giving effect thereto, each of the following
conditions is met: (A) no Default or Event of Default exists, (B) the Company is
Solvent, (C) such distribution is permitted under applicable law, and (D)  the
Company has given Bank at least ten (10) days prior written notice prior to
making such distribution; provided that if the amount of any such dividends and
other payments to a shareholder exceeds the tax liability of said shareholder,
said shareholder shall promptly after the determination of the amount of such
excess make a contribution to capital of the Company in the amount of such
excess.
          6.4 Loans and Other Investments. Shall not make or permit to exist any
advances or loans to, or guarantee or become contingently liable, directly or
indirectly, in connection with the obligations, leases, stock or dividends of,
or own, purchase or make any commitment to purchase any stock, bonds, notes,
debentures or other securities of, or any interest in, or make any capital
contributions to (all of which are sometimes collectively referred to herein as
“Investments”) any Person, except for (a) purchases of direct obligations of the
federal government, (b) deposits in commercial banks, (c) commercial paper of
any U.S. corporation having the highest ratings then given by the Moody’s
Investors Services, Inc. or Standard & Poor’s Corporation, (d) existing
investments in Subsidiaries, (e) endorsement of negotiable instruments for
collection in the ordinary course of business, (f) advances to employees for
business travel and other expenses incurred in the ordinary course of business
which do not at any time exceed $300,000 in the aggregate, (g) loans and
advances between Borrower and its Subsidiaries or between Subsidiaries and
(h) Permitted Acquisitions.
          6.5 Change in Business. Shall not enter into any business which is
substantially different from, or not reasonably related to, the business in
which it is engaged on the Closing Date.

36



--------------------------------------------------------------------------------



 



          6.6 Accounts. (a) Shall not sell, assign or discount any of its
Accounts, Chattel Paper or any promissory notes held by it other than the
discount of such notes in the ordinary course of business for collection;
(b) shall not create or accept any Account, Instrument, Chattel Paper or other
obligation of any kind due from or owed by as Sanctioned Person or enter into
any lease that secures the Obligations where the lessee is a Sanctioned Person;
and (c) shall notify Bank promptly in writing of any material discount, offset
or other deductions not shown on the face of an Account invoice and any material
dispute over an Account, and any information relating to an adverse change in
any Account Debtor’s financial condition or ability to pay its obligations or if
it learns that any Account Debtor is a Sanctioned Person.
          6.7 Transactions with Affiliates. Shall not directly or indirectly
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, pay any management fees to or otherwise deal with, in the ordinary
course of business or otherwise, any Affiliate (other than a Subsidiary);
provided, however, that any acts or transactions prohibited by this Section may
be performed or engaged in after written notice to Bank if upon terms not less
favorable to such Borrower or such Subsidiary than if no such relationship
existed.
          6.8 No Change in Name, Offices or Jurisdiction of Organization;
Removal of Collateral. Shall not change its name or the jurisdiction in which
such Borrower or such Subsidiary is organized or, unless it shall have given
30 days’ advance written notice thereof to Bank, change the location of its
chief executive office or other office where books or records are kept, or
permit any Inventory or other tangible Collateral to be located at any location
other than as specified in Section 4.9.
          6.9 No Sale, Leaseback. Shall not enter into any sale-and-leaseback or
similar transaction except for a possible sale-and-leaseback involving
Borrowers’ headquarters currently located at 2801 East Plano Parkway so long as
(i) no Default or Event of Default exists immediately prior thereto or after the
consummation of such transaction and (ii) Excess Liquidity of Borrowers is at
least $7,000,000 after giving effect to such transaction.
          6.10 Margin Stock. Shall not use any proceeds of the Loan to purchase
or carry any margin stock (within the meaning of Regulation U of the Board of
Governors of Federal Reserve System) or extend credit to others for the purpose
of purchasing or carrying any margin stock.
          6.11 Tangible Collateral. Shall not, except as otherwise provided
herein, allow any Inventory or other tangible Collateral to be commingled with,
or become an accession to or part of, any property of any other Person so long
as such property is Collateral; nor allow any tangible Collateral to become a
fixture unless Bank shall have given its prior written authorization.
          6.12 Subsidiaries. Except as disclosed in Exhibit 6.12 and except
pursuant to a Permitted Acquisition, shall not acquire, or form any Subsidiaries
or permit any Subsidiary to issue capital stock except to its parent.
          6.13 Liquidation, Mergers, Consolidations and Dispositions of
Substantial Assets, Name and Good Standing. Shall not merge, reorganize,
consolidate or amalgamate

37



--------------------------------------------------------------------------------



 



with any Person, liquidate, wind up its affairs or dissolve itself, acquire by
purchase, lease or otherwise any of the assets of any Person (except for any
Permitted Acquisition), or sell, transfer, lease or otherwise dispose of any of
its property or assets, except for the sale of Inventory or obsolete equipment
in the ordinary course of business or sell or dispose of any equity ownership
interests in any Subsidiary, other than as disclosed on Exhibit 6.12, in each
case whether in a single transaction or in a series of related transactions; or
change its name or jurisdiction of organization or conduct business under any
new fictitious name; change its Federal Employer Identification Number; or fail
to remain in good standing and qualified to transact business as a foreign
entity in any state or other jurisdiction in which it is required to be
qualified to transact business as a foreign entity and in which the failure to
be so qualified could reasonably be expected to have a Material Adverse Effect.
Nothing contained in this Section 6.13 shall prohibit or restrict (a) any merger
or consolidation of any Borrower into another Borrower, or (b) the transfer of
assets between Borrowers.
          6.14 Change of Fiscal Year or Accounting Methods. Shall not change its
fiscal year or its accounting methods without prior written notice to Bank. Each
Borrower’s fiscal year end is December 31 as of the Closing Date.
          6.15 Deposit Accounts. No Borrower shall open or maintain any Deposit
Accounts except for (i) Deposit Accounts opened or maintained at Bank,
(ii) those listed on Exhibit 4.15, (iii) Deposit Accounts which are not opened
or maintained at Bank but which are subject to Bank’s “control” (as such term is
used in Article 9 of the Code) on terms reasonably satisfactory to Bank, and
(iv) such other Deposit Accounts as shall be necessary for payroll, petty cash,
local trade payables, and other occasional needs of such Borrower. The aggregate
balance of any Deposit Accounts which are not subject to Bank’s “control” (as
such term is used in Article 9 of the Code) on terms reasonably acceptable to
Bank shall never exceed $1,000,000 without Bank’s prior written consent. Each
Borrower shall maintain its primary Deposit Accounts and cash management Deposit
Accounts with Bank. All Deposit Accounts maintained at Bank shall be deemed to
be under Bank’s “control” as such term is used in Article 9 of the Code.
     7. Other Covenants of Borrowers. Each Borrower covenants and agrees that
from the date hereof and until payment in full of the Obligations (other than
Unasserted Contingent Obligations) and the termination of this Agreement, each
Borrower and each Subsidiary shall comply with the following additional
covenants:
          7.1 Fixed Charge Coverage Ratio. Each Borrower shall maintain a Fixed
Charge Coverage Ratio of not less than 1.10 to 1.0 as of the last day of each
month commencing on November 30, 2007.
     8. Default.
          8.1 Events of Default. Each of the following shall constitute an Event
of Default:

38



--------------------------------------------------------------------------------



 



               (a) There shall occur any default by any Borrower in the payment,
when due, of any principal of or interest on any Note or any fee due, any other
amounts due hereunder or any other Loan Document, or any other Obligations; or
               (b) There shall occur any default by any Borrower in the
performance of any agreement, covenant or obligation contained in Section 5.1,
5.4, 5.5, 5.6, 5.9, 5.12, or Section 6 or Section 7 of this Agreement; or
               (c) There shall occur any default by any Borrower or any other
party (other than Bank) in the performance of any other agreement, covenant or
obligation contained in this Agreement or any Loan Document not provided for
elsewhere in this Section 8 and the breach of such other agreement, covenant or
obligation is not cured to Bank’s satisfaction within 15 days after the sooner
to occur of any Senior Officer’s receipt of notice of such breach from Bank or
the date on which such failure or neglect first becomes known to any Senior
Officer; provided, however, that such notice and opportunity to cure shall not
apply in the case of any failure to perform, keep or observe any covenant which
is not capable of being cured at all or within such 15-day period or which is a
willful and knowing breach by such Borrower or such other party; or
               (d) Any representation or warranty made by any Borrower or any
other party (other than Bank) herein or in any Loan Document or in any
certificate or report furnished in connection herewith or therewith shall prove
to have been untrue or incorrect in any material respect when made; or
               (e) Any other obligation now or hereafter owed by any Borrower to
Bank or any Affiliate of Bank shall be in default and not cured within the grace
period, if any, provided therein; or
               (f) Any Borrower or any Subsidiary shall fail to make any payment
in respect of outstanding Indebtedness (other than the Obligations) in an
aggregate principal amount of $500,000 or more when due after the expiration of
any applicable grace or notice period, or (ii) any event or condition shall
occur which results in the acceleration of the maturity of such Indebtedness
(including, without limitation, any required mandatory prepayment or “put” of
such Indebtedness to any such Person), or (iii) any event or condition shall
occur and the expiration of any applicable grace or notice period that enables
the holders of such Indebtedness or a commitment related to such Indebtedness
(or any Person acting on such holders’ behalf) to accelerate the maturity
thereof or terminate any such commitment prior to its normal expiration
(including, without limitation, any required mandatory prepayment or “put” of
such Indebtedness to such Person); or
               (g) Any Borrower or any Subsidiary shall (A) voluntarily
dissolve, liquidate or terminate operations or apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of such Person or of all or of a substantial part of its assets,
(B) admit in writing its inability, or be generally unable, to pay its debts as
the debts become due, (C) make a general assignment for the benefit of its
creditors, (D) commence a voluntary case under the federal Bankruptcy Code (as
now or hereafter in effect), (E) file a petition seeking to take advantage of
any other law relating to bankruptcy,

39



--------------------------------------------------------------------------------



 



insolvency, reorganization, winding-up, or composition or adjustment of debts,
or (F) take any corporate action for the purpose of effecting any of the
foregoing; or
               (h) An involuntary petition or complaint shall be filed against
any Borrower or any Subsidiary seeking bankruptcy relief or reorganization or
the appointment of a receiver, custodian, trustee, intervenor or liquidator of
any Borrower or any Subsidiary, of all or substantially all of its assets, and
such petition or complaint shall not have been dismissed within sixty (60) days
of the filing thereof; or an order, order for relief, judgment or decree shall
be entered by any court of competent jurisdiction or other competent authority
approving or ordering any of the foregoing actions; or
               (i) A judgment in excess of $500,000 shall be rendered against
any Borrower or any Subsidiary and shall remain undischarged, undismissed and
unstayed for more than thirty days (except judgments validly covered by
insurance with a deductible of not more than $250,000) or there shall occur any
levy upon, or attachment, garnishment or other seizure of, any portion of the
Collateral or other assets of any Borrower, any Subsidiary in excess of $500,000
by reason of the issuance of any tax levy, judicial attachment or garnishment or
levy of execution; or
               (j) Loss, theft, damage or destruction of any material portion of
the tangible Collateral for which there is either no insurance coverage or for
which, in the reasonable opinion of Bank, there is insufficient insurance
coverage; or
               (k) There shall occur any change in the condition (financial or
otherwise) of any Borrower and/or any Subsidiary which, in the reasonable
opinion of Bank, could have a Material Adverse Effect; or
               (l) Any material change in the management of the Company or the
acquisition (directly or indirectly) by any Person (other than any existing
stockholder as of the date hereof) of more than 50% of the voting stock of the
Company.
          8.2 Remedies. If any Default shall occur, Bank may, without notice to
Borrowers, at its option, withhold further Loans or other extensions of credit
to Borrowers. If an Event of Default shall have occurred and be continuing, Bank
may at its option take any or all of the following actions:
               (a) Bank may declare any or all Obligations to be immediately due
and payable (if not earlier demanded) (provided, that, upon the occurrence of
any Event of Default described in Sections 8.1(g) or 8.1(h), all Obligations
shall automatically become immediately due and payable), terminate its
obligation to make Loans and other extensions of credit to Borrowers, bring suit
against any Borrower to collect the Obligations, exercise any remedy available
to Bank hereunder or at law and take any action or exercise any remedy provided
herein or in any other Loan Document or under applicable law. No remedy shall be
exclusive of other remedies or impair the right of Bank to exercise any other
remedies.
               (b) Without waiving any of its other rights hereunder or under
any other Loan Document, Bank shall have all rights and remedies of a secured
party under the Code (and the Uniform Commercial Code of any other applicable
jurisdiction) and such other rights

40



--------------------------------------------------------------------------------



 



and remedies as may be available hereunder, under other applicable law or
pursuant to contract. If requested by Bank, Borrowers will promptly assemble the
Collateral and make it available to Bank at a place to be designated by Bank.
Each Borrower agrees that any notice by Bank of the sale or disposition of the
Collateral or any other intended action hereunder, whether required by the Code
or otherwise, shall constitute reasonable notice to Borrowers if the notice is
mailed to any Borrower by regular or certified mail, postage prepaid, at least
five days before the action to be taken. Bank shall also use its best efforts to
send a copy of such notice to a Senior Officer of Borrowers by email and
facsimile, to the addresses for notice herein provided in Section 10.4;
provided, however, the failure of Bank to provide such copy shall not create any
liability on the part of Bank to Borrowers hereunder. Borrowers shall be liable
for any deficiencies in the event the proceeds of the disposition of the
Collateral do not satisfy the Obligations in full.
               (c) Bank may demand, collect and sue for all amounts owed
pursuant to Accounts, General Intangibles, Chattel Paper, Instruments, Documents
or for proceeds of any Collateral (either in a Borrower’s name or Bank’s name at
the latter’s option), with the right to enforce, compromise, settle or discharge
any such amounts.
          8.3 Receiver. In addition to any other remedy available to it, Bank
shall have the absolute right, upon the occurrence of an Event of Default, to
seek and obtain the appointment of a receiver to take possession of and operate
and/or dispose of the business and assets of each Borrower and any costs and
expenses incurred by Bank in connection with such receivership shall bear
interest at the Default Rate, at Bank’s option, and shall be secured by all
Collateral.
          8.4 Deposits; Insurance. After the occurrence of an Event of Default,
each Borrower authorizes Bank to collect and apply against the Obligations when
due any cash or Deposit Accounts in its possession, and any refund of insurance
premiums or any insurance proceeds payable on account of the loss or damage to
any of the Collateral and irrevocably appoints Bank as its attorney-in-fact to
endorse any check or draft or take other action necessary to obtain such funds.
     9. Security Agreement.
          9.1 Security Interest.
               (a) As security for the payment and performance of any and all
Obligations and the performance of all obligations and covenants of any Borrower
to Bank and its Affiliates, whether hereunder and under the other Loan Documents
between Bank or any Affiliate of Bank and any Borrower or otherwise, certain or
contingent, now existing or hereafter arising, which are now, or may at any time
or times hereafter be owing by any Borrower to Bank or any of Bank’s Affiliates,
each Borrower hereby grants to Bank (for itself and its Affiliates) a continuing
security interest in and general lien upon and right of set-off against, all
right, title and interest of such Borrower in and to its Collateral, whether now
owned or hereafter acquired by such Borrower.
               (b) Except as herein or by applicable law otherwise expressly
provided, Bank shall be obligated to exercise any degree of care in connection
with any

41



--------------------------------------------------------------------------------



 



Collateral in its possession, to take any steps necessary to preserve any rights
in any of the Collateral or to preserve any rights therein against prior
parties, and each Borrower agrees to take such steps. In any case Bank shall be
deemed to have exercised reasonable care if it shall have taken such steps for
the care and preservation of the Collateral or rights therein as each Borrower
may have reasonably requested Bank to take and Bank’s omission to take any
action not requested by such Borrower shall not be deemed a failure to exercise
reasonable care. No segregation or specific allocation by Bank of specified
items of Collateral against any liability of any Borrower shall waive or affect
any security interest in or Lien against other items of Collateral or any of
Bank’s options, powers or rights under this Agreement or otherwise arising.
               (c) Upon the occurrence and during the continuation of an Event
of Default, Bank may at any time and from time to time, with or without notice
to any Borrower, (i) notify any Account Debtor or other obligor of any
Collateral to make payment thereon directly to Bank of any amounts due or to
become due thereon and (ii) receive and direct the disposition of any proceeds
of any Collateral.
               (d) Notwithstanding the foregoing, (i) no Account, Instrument,
Chattel Paper or other obligation or property of any kind due from, owed by or
belonging to, a Sanctioned Person or (ii) any lease in which the lessee is a
Sanctioned Person shall be Collateral or shall be credited toward the payment of
the Obligations.
          9.2 Financing Statements; Power of Attorney. Each Borrower authorizes
Bank at such Borrower’s expense to file any financing statements and/or
amendments thereto relating to the Collateral (without such Borrower’s signature
thereon) which Bank deems appropriate that (a) indicate the Collateral (i) as
“all assets” of such Borrower or words of similar effect, if appropriate,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Code, or (ii) by specific Collateral
category, and (b) provide any other information required by part 5 of Article 9
of the Code for the sufficiency or filing office acceptance of any financing
statement or amendment. Each Borrower irrevocably appoints Bank as its
attorney-in-fact to execute any such financing statements and/or control
agreements in such Borrower’s name and to perform all other acts, at such
Borrower’s expense, which Bank deems appropriate, in its Permitted Discretion,
to perfect and to continue perfection of the security interest of Bank. Each
Borrower hereby appoints Bank as such Borrower’s attorney-in-fact solely for the
limited purpose to endorse, present and collect on behalf of such Borrower and
in such Borrower’s name any draft, checks or other documents necessary or
desirable to collect any amounts which such Borrower may be owed. Upon the
occurrence and during the continuation of an Event of Default, Bank is hereby
granted a license or other right to use, without charge, each Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks and advertising matter, or any property of a similar nature, solely
as it pertains to the Collateral, in advertising for sale and selling any
Collateral, and each Borrower’s rights under all licenses and all franchise
agreements shall inure to Bank’s benefit. Upon the occurrence and during the
continuation of an Event of Default, the proceeds realized from the sale or
other disposition of any Collateral may be applied, after allowing two
(2) Business Days for collection, first to the reasonable costs, expenses and
attorneys’ fees and expenses incurred by Bank for collection and for
acquisition, completion, protection, removal, storage, sale and delivering of
the Collateral; secondly, to interest due upon any of the Obligations; and
thirdly, to the principal amount of the Obligations and to any other Obligations

42



--------------------------------------------------------------------------------



 



then outstanding. If any deficiency shall arise, each Borrower shall remain
jointly and severally liable to Bank therefor. If any surplus remains, Bank
shall immediately return such excess funds to such Borrower.
          9.3 Entry. Each Borrower hereby irrevocably consents to any act by
Bank or its agents in entering upon any premises during business hours for the
purposes of either (i) inspecting the Collateral or (ii) in case of an Event of
Default, taking possession of the Collateral and each Borrower hereby waives its
right to assert against Bank or its agents any claim based upon trespass or any
similar cause of action for entering upon any premises where the Collateral may
be located.
          9.4 Other Rights. Each Borrower authorizes Bank without affecting such
Borrower’s obligations hereunder or under any other Loan Document from time to
time (i) to take from any party and hold additional Collateral or guaranties for
the payment of the Obligations or any part thereof, and to exchange, enforce or
release such collateral or guaranty of payment of the Obligations or any part
thereof and to release or substitute any endorser or guarantor or any party who
has given any security interest in any collateral as security for the payment of
the Obligations or any part thereof or any party in any way obligated to pay the
Obligations or any part thereof; and (ii) upon the occurrence of any Event of
Default to direct the manner of the disposition of the Collateral and the
enforcement of any endorsements, guaranties, letters of credit or other security
relating to the Obligations or any part thereof as Bank in its sole discretion
may determine.
          9.5 Accounts. Upon the occurrence and during the continuation of an
Event of Default, Bank may notify any Account Debtor of Bank’s security interest
and may direct such Account Debtor to make payment directly to Bank for
application against the Obligations. Any such payments received by or on behalf
of any Borrower at any time after the Event of Default, shall be the property of
Bank, shall be held in trust for Bank and not commingled with any other assets
of any Person (except to the extent they may be commingled with other assets of
any Borrower in an account with Bank) and shall be immediately delivered to Bank
in the form received. Bank shall have the right to apply any proceeds of
Collateral to such of the Obligations as it may determine.
          9.6 Waiver of Marshaling. Each Borrower hereby waives any right it may
have to require marshaling of its assets.
          9.7 Control. Each Borrower agrees to use commercially reasonable
efforts to cooperate with Bank in obtaining control of, or control agreements
with respect to, Collateral for which control or a control agreement is required
for perfection of the Bank’s security interest under the Code.
     10. Miscellaneous.
          10.1 No Waiver, Remedies Cumulative. No failure on the part of Bank to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies

43



--------------------------------------------------------------------------------



 



herein provided are cumulative and are in addition to any other remedies
provided by law, any Loan Document or otherwise.
          10.2 Survival of Representations. All representations and warranties
made herein shall survive the making of the Loans hereunder and the delivery of
the Notes, and shall continue in full force and effect so long as any
Obligations are outstanding, there exists any commitment by Bank to any
Borrower, and until this Agreement is formally terminated in writing.
          10.3 Indemnity By Borrowers; Expenses. In addition to all other
Obligations, each Borrower agrees to defend, protect, indemnify and hold
harmless Bank and its Affiliates and all of their respective officers,
directors, employees, attorneys, consultants and agents from and against any and
all losses, damages, liabilities, obligations, penalties, fines, fees, costs and
expenses (including, without limitation, attorneys’ and paralegals’ fees, costs
and expenses, and fees, costs and expenses for investigations and experts)
incurred by such indemnitees, whether prior to or from and after the date
hereof, as a result of or arising from or relating to (i) the due diligence
effort (including, without limitation, public record search, recording fees,
examinations and investigations of the properties of any Borrower and any
Borrower’s operations), negotiation, preparation, execution and/or performance
of any of the Loan Documents or of any document executed in connection with the
transactions contemplated thereby and the perfection of Bank’s Liens in the
Collateral, maintenance of the Loans by Bank, and any and all amendments,
modifications, and supplements of any of the Loan Documents or restructuring of
the Obligations, (ii) any suit, investigation, action or proceeding by any
Person (other than any Borrower or any Subsidiary of any Borrower), whether
threatened or initiated, asserting a claim for any legal or equitable remedy
against any Person under any statute, regulation or common law principle,
arising from or in connection with Bank’s furnishing of funds to any Borrower
under this Agreement, (iii) Bank’s preservation, administration and enforcement
of its rights under the Loan Documents and applicable law, including the
reasonable fees and disbursements of counsel for Bank in connection therewith,
whether suit be brought or not and whether incurred at trial or on appeal, and
all costs of repossession, storage, disposition, protection and collection of
Collateral, (iv) periodic field exams, audits and appraisals performed by Bank
pursuant to Section 5.5 hereof; (v) any civil penalty or fine assessed by OFAC
against Bank or any Affiliate of Bank and all reasonable costs and expense
(including counsel fees and disbursements) incurred in connection with defense
thereof by Bank or such Affiliate, as a result of the funding of Loans or the
extension of credit, the acceptance of payments due under the Loan Documents or
acceptance of Collateral, and/or (vi) any matter relating to the financing
transactions contemplated by the Loan Documents or by any document executed in
connection with the transactions contemplated thereby, other than for such loss,
damage, liability, obligation, penalty, fee, cost or expense arising from such
indemnitee’s gross negligence or willful misconduct. If any Borrower should fail
to pay any tax or other amount required by this Agreement to be paid or which
may be reasonably necessary to protect or preserve any Collateral or any
Borrower’s or Bank’s interests therein, Bank may make such payment and the
amount thereof shall be payable on demand, may at Bank’s option be debited
against any Deposit Account of any Borrower at Bank or converted to a Loan
hereunder, shall bear interest at the Default Rate from the date of demand until
paid and shall be deemed to be Obligations entitled to the benefit and security
of the Loan Documents. In addition, each Borrower agrees to pay and save Bank
harmless against any liability for payment of any state documentary stamp taxes,

44



--------------------------------------------------------------------------------



 



intangible taxes or similar taxes (including interest or penalties, if any)
which may now or hereafter be determined to be payable in respect to the
execution, delivery or recording of any Loan Document or the making of any Loan,
whether originally thought to be due or not, and regardless of any mistake of
fact or law on the part of Bank or any Borrower with respect to the
applicability of such tax. Each Borrower’s obligation for indemnification for
all of the foregoing losses, damages, liabilities, obligations, penalties, fees,
costs and expenses of Bank shall be part of the Obligations, secured by the
Collateral, chargeable against such Borrower’s loan account, and shall survive
termination of this Agreement.
          10.4 Notices. Any notice or other communication hereunder or under any
Note to any party hereto or thereto shall be by hand delivery, overnight
delivery via nationally recognized overnight delivery service, facsimile with
receipt confirmed, telegram, telex or registered or certified United States mail
with return receipt and unless otherwise provided herein shall be deemed to have
been given or made when delivered, telegraphed, telexed, faxed or, if sent via
United States mail, when receipt signed by the receiver, postage prepaid,
addressed to the party at its address specified below (or at any other address
that the party may hereafter specify to the other parties in writing):

         
 
  Borrower:   Adams Golf, Inc.
 
      2801 E. Plano Parkway
 
      Plano, TX 75074
 
      Attn: Eric Logan
 
       
 
  Bank:   Wachovia Bank, National Association
 
      5001 LBJ Freeway
 
      Suite 1050
 
      Dallas, Texas 75244
 
      Attn: Ken Sepp

          10.5 Governing Law. This Agreement and the Loan Documents shall be
deemed contracts made under the laws of the Jurisdiction and shall be governed
by and construed in accordance with the laws of the Jurisdiction (excluding its
conflict of laws provisions if such provisions would require application of the
laws of another jurisdiction) except insofar as the laws of another jurisdiction
may, by reason of mandatory provisions of law, govern the perfection, priority
and enforcement of security interests in the Collateral.
          10.6 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Borrowers and Bank, and their respective
successors and assigns; provided, that no Borrower may assign any of its rights
hereunder without the prior written consent of Bank, and any such assignment
made without such consent will be void.
          10.7 Counterparts; Telecopied Signatures. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original and all of which when taken together shall constitute but one
and the same instrument. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.

45



--------------------------------------------------------------------------------



 



          10.8 No Usury. Regardless of any other provision of this Agreement,
any Note or in any other Loan Document, if for any reason the effective interest
should exceed the maximum lawful interest, the effective interest shall be
deemed reduced to, and shall be, such maximum lawful interest, and (i) the
amount which would be excessive interest shall be deemed applied to the
reduction of the principal balance of any Note and not to the payment of
interest, and (ii) if the loan evidenced by any Note has been or is thereby paid
in full, the excess shall be returned to the party paying same, such application
to the principal balance of such Note or the refunding of excess to be a
complete settlement and acquittance thereof.
          10.9 Powers. All powers of attorney granted to Bank are coupled with
an interest and are irrevocable.
          10.10 Approvals; Amendments. If this Agreement calls for the approval
or consent of Bank, such approval or consent may be given or withheld in the
discretion of Bank unless otherwise specified herein. This Agreement and the
other Loan Documents may not be modified, altered or amended, except by an
agreement in writing signed by Borrowers and Bank.
          10.11 Participations and Assignments. Bank shall have the right to
enter into one or more participation with other lenders with respect to the
Obligations and to assign to one or more assignees all or a portion of its
interest, rights and obligations under the Loan Documents. Upon prior notice to
Borrowers of such participation or assignment, Borrowers shall thereafter
furnish to such participant or assignee any information furnished by Borrowers
to Bank pursuant to the terms of the Loan Documents. Nothing in this Agreement
or any other Loan Document shall prohibit Bank from pledging or assigning this
Agreement and Bank’s rights under any of the other Loan Documents, including
collateral therefor, to any Federal Reserve Bank in accordance with applicable
law.
          10.12 Dealings with Multiple Borrowers. If more than one Person is
named as a Borrower hereunder, all Obligations, representations, warranties,
covenants and indemnities set forth in the Loan Documents to which such Person
is a party shall be joint and several. Bank shall have the right to deal with
the Senior Officers of the Company with regard to all matters concerning the
rights and obligations of Bank hereunder and pursuant to applicable law with
regard to the transactions contemplated under the Loan Documents. All actions or
inactions of the Senior Officers of the Company with regard to the transactions
contemplated under the Loan Documents shall be deemed with full authority and
binding upon all Borrowers hereunder. Borrowers hereby appoint the Senior
Officers of the Company as their true and lawful attorney-in-fact, with full
right and power, for purposes of exercising all rights of Borrowers hereunder
and under applicable law with regard to the transactions contemplated under the
Loan Documents. The foregoing is a material inducement to the agreement of Bank
to enter into the terms hereof and to consummate the transactions contemplated
hereby
          10.13 Waiver of Certain Defenses. To the fullest extent permitted by
applicable law, upon the occurrence of any Event of Default, no Borrower nor
anyone claiming by or under any Borrower will claim or seek to take advantage of
any law requiring Bank to attempt to realize upon any Collateral or collateral
of any surety or guarantor, or any appraisement, evaluation, stay, extension,
homestead, redemption or exemption laws now or hereafter in force in order to
prevent or hinder the enforcement of this Agreement. Each

46



--------------------------------------------------------------------------------



 



Borrower, for itself and all who may at any time claim through or under such
Borrower, hereby expressly waives to the fullest extent permitted by law the
benefit of all such laws. All rights of Bank and all obligations of each
Borrower hereunder shall be absolute and unconditional irrespective of (i) any
change in the time, manner or place of payment of, or any other term of, all or
any of the Obligations, or any other amendment or waiver of or any consent to
any departure from any provision of the Loan Documents, (ii) any exchange,
release or non-perfection of any other collateral given as security for the
Obligations, or any release or amendment or waiver of or consent to departure
from any guaranty for all or any of the Obligations, or (iii) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, any Borrower or any third party, other than payment and
performance in full of the Obligations.
          10.14 Additional Provisions. Time is of the essence of this Agreement
and the other Loan Documents. This Agreement and the other Loan Documents,
together with all other instruments, agreements and certificates executed by the
parties in connection therewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings and inducements, whether express or implied, oral or written. In
case of conflict between the provisions of the Agreement and any other of the
Loan Documents, this Agreement shall be controlling. No provision of this
Agreement or any of the other Loan Documents shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured, drafted or dictated such provision.
          10.15 Integration; Final Agreement. This Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
          10.16 LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE
PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY DISPUTE, WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.
          10.17 Binding Arbitration; Preservation of Remedies.

47



--------------------------------------------------------------------------------



 



               (a) Binding Arbitration. Upon demand of any party hereto, whether
made before or after institution of any judicial proceeding, any claim or
controversy between parties hereto arising out of or relating to this Agreement
or any other Loan Documents shall be resolved by binding arbitration conducted
under and governed by the Commercial Financial Disputes Arbitration Rules (the
“Arbitration Rules”) of the American Arbitration Association (the “AAA”) and the
Federal Arbitration Act. Disputes may include, without limitation, tort claims,
counterclaims, a dispute as to whether a matter is subject to arbitration,
claims brought as class actions, or claims arising from documents executed in
the future. A judgment upon the award may be entered in any court having
jurisdiction.
               (b) Special Rules. All arbitration hearings shall be conducted in
the city named in the address of Bank first stated above. A hearing shall begin
within 90 days of demand for arbitration and all hearings shall conclude within
120 days of demand for arbitration. These time limitations may not be extended
unless a party shows cause for extension and then for no more than a total of
60 days. The expedited procedures set forth in Rule 51 et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000.00.
Arbitrators shall be licensed attorneys selected from the Commercial Financial
Dispute Arbitration Panel of the AAA. The parties do not waive applicable
Federal or state substantive law except as provided herein.
               (c) Preservation and Limitation of Remedies. Notwithstanding the
preceding binding arbitration provisions, the parties agree to preserve, without
diminution, certain remedies that any party may exercise before or after an
arbitration proceeding is brought. The parties shall have the right to proceed
in any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable: (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceeding to confirm the
sale; (ii) all rights of self-help including peaceful occupation of real
property and collection of rents, set-off, and peaceful possession of personal
property; (iii) obtaining provisional or ancillary remedies including injunctive
relief, sequestration, garnishment, attachment, appointment of receiver and
filing an involuntary bankruptcy proceeding; and (iv) when applicable, a
judgment by confession of judgment. Any claim or controversy with regard to any
party’s entitlement to such remedies is a Dispute.
               (d) Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE THAT BY
AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED ANY RIGHT THEY MAY
HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE.
[Signatures on following page]

48



--------------------------------------------------------------------------------



 



ADAMS GOLF, INC.
LOAN AND SECURITY AGREEMENT
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed under seal as of the day and year first above written.

            BORROWERS:

ADAMS GOLF, INC.
ADAMS GOLF HOLDING CORP.
ADAMS GOLF GP CORP.
ADAMS GOLF MANAGEMENT CORP.
      By:         Name:   Eric Logan       Title:  Chief Financial Officer /
Vice President         ADAMS GOLF, LTD.
ADAMS GOLF IP, L.P.
      By:   Adams Golf GP Corp., its general partner               By:          
Name:   Eric Logan        Title:   Vice President        WGU, LLC
      By:   Adams Golf, Ltd., its sole member         By:   Adams Golf GP Corp.,
its general partner               By:         Name: Eric Logan
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



ADAMS GOLF, INC.
LOAN AND SECURITY AGREEMENT

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:         Name:         Title:        

 